UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 PIEDMONT MINING COMPANY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Piedmont Mining Company, Inc. 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 (212) 734-9848 To the Shareholders of Piedmont Mining Company, Inc.: You are cordially invited to attend an Annual Meeting of Shareholders of Piedmont Mining Company, Inc. (the “Company”) to be held at 10:00 a.m. (PDT), on Tuesday, December 4, 2007, at the law offices of Bullivant Houser Bailey, PC, 1415 L Street, Suite 1000, Sacramento, California, 95814. At the meeting, you will be asked: 1. To elect five directors of the Company; 2. To approve an Agreement and Plan of Merger pursuant to which we will reincorporate from the State of North Carolina to the State of Nevada; 3. To approve an amendment to the Company’s Articles of Incorporation (“Articles”) to increase the Company’s authorized capital from 100,000,000 shares of common stock and 25,000,000 shares of preferred stock to an aggregate of 250,000,000 shares, consisting of 200,000,000 shares of common stock and 50,000,000 shares of preferred stock; 4. To approve an amendment to the Articles to reduce the required number of outstanding shares to constitute a quorum from a majority to one-third of the Company’s outstanding shares; 5. To ratify the appointment of Dale Matheson Carr-Hilton LaBonte LLPas the Company’s independent registered public accounting firm for the 2007 fiscal year; and 6. To consider any other matters that properly come before the meeting. These matters are disclosed in detail in the attached proxy statement. The Board of Directors believes these proposals are in the best interest of the Company and its shareholders and recommends that you vote for them. The accompanying Notice of the Annual Meeting of Shareholders and Proxy Statement contain information about the matters to be considered and acted upon, and you should read the material carefully. We hope you will be able to attend the meeting.However, whether or not you plan to attend the meeting in person, to help assure us of a quorum, please complete, date and sign the enclosed proxy card and mail it in the postage-paid envelope provided as promptly as possible.Your proxy may be revoked at any time prior to the time it is voted. Robert M. Shields, Jr. Chief Executive Officer, Director November 2, 2007 New York, New York TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS INFORMATION CONCERNING THE SOLICITATION 1 RECORD DATE AND VOTING RIGHTS 3 PROPOSAL 1 - ELECTION OF DIRECTORS 3 PROPOSAL 2 - AGREEMENT AND PLAN OF MERGER TO REINCORPORATE FROM NORTH CAROLINA TO NEVADA 6 PROPOSAL 3 - CHANGE IN CAPITAL STOCK 22 PROPOSAL 4 - REDUCTION IN NUMBER OF SHARES REQUIRED FOR QUORUM 26 PROPOSAL 5 - RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 29 EXECUTIVE COMPENSATION AND OTHER TRANSACTIONS 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 OTHER BUSINESS 36 Appendix A A-1 Appendix B B-1 Appendix C C-1 Appendix D D-1 Appendix E E-1 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD December 4, 2007 NOTICE IS HEREBY GIVEN that an Annual Meeting of Shareholders of Piedmont Mining Company, Inc. (the “Company”), a North Carolina corporation, will be held at 10:00 a.m. (PDT), on Tuesday, December 4, 2007, at the law offices of Bullivant Houser Bailey, PC, 1treet, Suite 1000, Sacramento, California, 95814, for the following purposes: 1. To elect five directors of the Company; 2. To approve an Agreement and Plan of Merger pursuant to which we will reincorporate from the State of North Carolina to the State of Nevada; 3. To approve an amendment to the Company’s Articles of Incorporation (“Articles”) to increase the Company’s authorized capital from 100,000,000 shares of common stock and 25,000,000 shares of preferred stock to an aggregate of 250,000,000 shares, consisting of 200,000,000 shares of common stock and 50,000,000 shares of preferred stock; 4. To approve an amendment to the Articles to reduce the required number of outstanding shares to constitute a quorum, from a majority to one-third of the Company’s outstanding shares; 5. To ratify the appointment of Dale Matheson Carr-Hilton LaBonte LLPas the Company’s independent registered public accounting firm for the 2007 fiscal year; and 6. To consider any other matters that properly come before the meeting.These matters are disclosed in detail in the attached proxy statement.Your Board of Directors believes these proposals are in the best interest of the Company and its shareholders and recommends that you vote for them. The Board of Directors of the Company has fixed the close of business on October 25, 2007, as the record date for determining those shareholders who will be entitled to vote at the meeting or any postponement or adjournment thereof.Shareholders are invited to attend the meeting in person. Whether or not you expect to be present at the meeting, please sign and date the accompanying proxy card and return it promptly in the enclosed postage-paid envelope whether or not you plan to attend the meeting in person.If you attend the meeting, you may vote in person if you wish, even if you previously have returned your proxy card.The proxy may be revoked at any time prior to the time it is voted. By Order of the Board of Directors Robert M. Shields, Jr. Chairman of the Board and Chief Executive Officer November 2, 2007 New York, New York YOUR VOTE IS IMPORTANT YOU ARE URGED TO COMPLETE, DATE, SIGN AND PROMPTLY RETURN YOUR PROXY IN THE ENCLOSED ENVELOPE WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING.IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED REGARDLESS OF THE NUMBER YOU OWN.ANY PROXY GIVEN BY YOU MAY BE REVOKED BY WRITTEN NOTIFICATION TO THE COMPANY'S PRESIDENT, BY FILING A DULY EXECUTED PROXY BEARING A LATER DATE, OR BY ATTENDING THE ANNUAL MEETING IN PERSON AND VOTING BY BALLOT. Piedmont Mining Company, Inc. 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 (212) 734-9848 INFORMATION CONCERNING THE SOLICITATION We are furnishing this proxy statement to you in connection with an Annual Meeting of Shareholders of Piedmont Mining Company, Inc. (the “Company”) to be held on Tuesday, December 4, 2007, at 10:00 a.m.(PDT) at the law offices of Bullivant Houser Bailey, PC, 1treet, Suite 1000, Sacramento, California, 95814, and at any postponement or adjournment thereof (the “Meeting”). Only shareholders of record on October 25, 2007 are entitled to notice of and to vote at the Meeting.As used in this Proxy Statement, the terms “we,” “us” and “our” also refer to the Company. The proxy solicited hereby, if properly signed and returned to us and not revoked prior to its use, will be voted at the Meeting in accordance with the instructions contained therein. If no contrary instructions are given, each proxy received will be voted: · “FOR” the nominees for the Board of Directors; · “FOR” approval of the Agreement and Plan of Merger to reincorporate from North Carolina to Nevada; · “FOR” the amendment to the Company’s Articles of Incorporation to change the capital stock; · “FOR” the amendment to the Company’s Articles of Incorporation to reduce the number of shares required to constitute a quorum to transact business, from a majority to one-third of the outstanding shares; · “FOR” the ratification of Dale Matheson Carr-Hilton LaBonte LLP as our independent registered public accounting firm for our fiscal year 2007; and · at the proxy holder’s discretion, on such other matters, if any, which may properly come before the Meeting (including any proposal to adjourn the Meeting). Any shareholder giving a proxy has the power to revoke it at any time before it is exercised by: (i) filing with the Company written notice of its revocation addressed to: President, Piedmont Mining Company, Inc., 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511, (ii) submitting a duly executed proxy bearing a later date, or (iii) appearing at the Meeting and giving the Corporate Secretary notice of his or her intention to vote in person. Holders of record can ensure that their common shares are voted at the Meeting by completing, signing, dating and delivering the enclosed proxy card in the enclosed postage-paid envelope.Submitting by this method or voting by telephone or the Internet as described below will not affect your right to attend the meeting and to vote in person.If you plan to attend the Meeting and wish to vote in person, you will be given a ballot at the Meeting.Please note, however, that if your common shares are held in “street name” by a broker, bank or other nominee and you wish to vote at the meeting, you must bring to the Meeting a proxy from the record holder of the common shares authorizing you to vote at the Meeting. 1 Our holders of record and many shareholders who hold their common shares through a broker, bank or other nominees will have the option to submit their proxy cards or voting instruction cards electronically by telephone or the Internet.Please note that there are separate arrangements for using the telephone depending on whether your common shares are registered in our records in your name or in the name of a broker, bank or other nominee.Some brokers, banks or other nominees may also allow voting through the Internet.If you hold your common shares through a broker, bank or other nominee, you should check your voting instruction card forwarded by your broker, bank or other nominee to see which voting options are available. Read and follow the instructions on your proxy or voting instruction carefully. This proxy is solicited on behalf of our Board of Directors.We will bear the entire cost of preparing, assembling, printing and mailing proxy materials furnished by the Board of Directors to shareholders.Copies of proxy materials will be furnished to brokerage houses, fiduciaries and custodians to be forwarded to beneficial owners of the Company's stock entitled to vote.In addition to the solicitation of proxies by use of the mail, some of our officers, directors and employees may, without additional compensation, solicit proxies by telephone or personal interview. Our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, including financial statements, is included in this mailing.Such reports and financial statements are not a part of this proxy statement except as specifically incorporated herein. This Proxy Statement and form of proxy were first mailed on or about November 2, 2007 to shareholders of record as of October 25, 2007. 2 RECORD DATE AND VOTING RIGHTS We are currently authorized to issue up to 100,000,000 shares of common stock, no par value and 25,000,000 shares of preferred stock, $1.00 par value.As of September 25, 2007, 60,287,476 shares of Common Stock were issued and outstanding.Each share of Common Stock shall be entitled to one (1) vote on all matters submitted for shareholder approval.The record date for determination of shareholders entitled to notice of and to vote at the Meeting is October 25, 2007. A majority of the outstanding shares of Common Stock of the Company, entitled to vote must be represented in person or by proxy at the Meeting to constitute a quorum for the transaction of business. Under North Carolina law, abstentions are counted as present for determining a quorum.For the election of directors, the nominees for director who receive the most votes will become our directors.There are no cumulative voting rights.A majority of the votes present in person or in proxy is required to approve the proposal to amend the Company’s Articles of Incorporation.A majority of the voting power of all shares entitled to vote is required to approve the reincorporation proposal.Abstentions will not be counted either for or against any proposal to determine if a proposal is approved. PROPOSAL 1 - ELECTION OF DIRECTORS General Information Our Board consists of six (6) seats. Directors serve for a term of one (1) year and stand for election at our annual meeting of shareholders. Pursuant to our Bylaws, a majority of directors may appoint a successor to fill any vacancy that occurs on the Board between annual meetings. At the Meeting, shareholders will be asked to elect the nominees for director listed below. Nominees for Director The nominees for Director have consented to being named as nominees in this Proxy Statement and have agreed to serve as Directors, if elected.Unless otherwise instructed, the proxy holders will vote the proxies received by them for the five (5) nominees named below.If any nominee of the Company is unable or declines to serve as a Director at the time of the Meeting, the proxies will be voted for any nominee designated by the present Board of Directors to fill the vacancy.The Board of Directors has no reason to believe that any of the nominees will be unavailable for election.The Directors who are elected shall hold office until the next Annual Meeting of Shareholders or until their earlier death, resignation or removal, or until their successors are elected and qualified. Background information on the nominees as of September 25, 2007, appears below: Biographies Robert M. Shields, Jr., Mr. Shields, 69, Chairman of the Board, President, Chief Executive Officer, Chief Financial Officer, Treasurer and Secretary - Mr. Shields has been Chairman of the Board of Directors, Chief Executive Officer and Treasurer of Piedmont since 1983 and the Chief Financial Officer as well. Mr. Shields has over 25 years of experience in the exploration and mining industry and has over 35 years of business experience. He founded Piedmont Mining Company, Inc. in 1983. In April 1985 Piedmont put into production the first operating gold mine in the eastern United States since 1942 at its Haile Mine property in South Carolina. He was a Director of Solid Resources, Ltd., a Canadian exploration company, from 2004 to 2005. 3 Mr. Shields was an Associate with Morgan Stanley & Co. in corporate finance in the early 1970’s and a security analyst with Paine, Webber, Jackson and Curtis in the mid-1960s. He is a member of the American Geophysical Union, the M.I.T. Enterprise Forum of New York City, the Society of Economic Geologists, the Geological Society of Nevada, the New York Academy of Sciences and the New York Section of The Society of Mining Engineers. He graduated Cum Laude and with high distinction in Geology from Dartmouth College in 1960 and received a PhD in Geochemistry from the Massachusetts Institute of Technology in 1965, where he was elected to Sigma Xi, Honorary Scientific Society, and Phi Lambda Upsilon, Honorary Chemical Society. He also received an MBA from the Stanford University Graduate School of Business Administration in 1971. He was an officer in the US Army Corps of Engineers from 1967 to 1969 and was honorably discharged with the rank of Captain. Lewis B. Gustafson-Mr. Gustafson, 74, Vice President of Exploration and Director - Mr. Gustafson has been a Director of Piedmont since November 2004 and its Vice President-Exploration since March 2005. Mr. Gustafson has over 35 years of experience in exploration and economic geology.He began his career as a geologist with The Anaconda Company. He spent seven years at the El Salvador mine in Chile, and then six years in Arizona where he became Chief Geologist in 1975. He then was Professor of Economic Geology for six years at the Australian National University in Canberra, Australia. From 1982 to 1986 he was Senior Staff Geologist and then Chief Research Geologist at Freeport Exploration Company in Reno, Nevada. From 1986 to 1991 he was a General Partner in Annapurna Exploration and a Vice President of REX Resources, Inc. Since 1986 he has been an Independent Geological Consultant to numerous international mining companies. Mr. Gustafson has authored or co-authored seventeen publications in economic and exploration geology. He is a member of the Geological Society of America, the Society of Economic Geologists, the Society of Mining Engineers, the Geological Society of Nevada and the Nevada Petroleum Society and is a frequent lecturer at exploration and mining meetings. Mr. Gustafson has received numerous awards and commendations, especially from the Society of Economic Geologists. He received their Lindgren Award in 1962 and was a member of their Editorial Board from 1970 to 1980. From 1973 to 1974 he was their Thayer Lindsey Visiting Lecturer, their Distinguished Lecturer in Applied Geology in 1989, Chairman of their Ad Hoc Committee on Geologic Mapping from 1989 to 1993 and a Trustee of the SEG Foundation from 1996 to 2001. From 1981 to 1984 and from 1997 to 2000 he was a member of their Research Committee and Chairman of it in 1984. He was also a Councilor of the Australian Mineral Foundation from 1977 to 1979 and is currently on the Advisory Committee of the Nevada Bureau of Mines and Geology. Mr. Gustafson received a B.S.E degree from Princeton University, an M.S. degree from the California Institute of Technology and a Ph.D. degree from Harvard University. Ian C. MacDonald, Mr. MacDonald, 61, has over thirty years of experience in precious metals trading and investment banking. Since July 2007 Mr. MacDonald has served as Executive Director of the Gold and Silver Division of the Dubai Multi Commodities Centre (the “DMCC”).The DMCC was created by the Dubai government to establish a commodity market place in Dubai.Since 2004 he has operated his own precious metals advisory service, Ian C. MacDonald, LLC. From 1999 to 2004 he was Vice President and Manager of the Global Precious Metals department of Commerzbank AG in New York, where he managed their precious metals operations and dealings with central banks, mines, funds and industrial users of precious metals. He was then Executive Vice President of MKS Finance (USA) Inc., a Geneva based corporation providing advice to their precious metals clients. From 1988 to 2003 he was a director of The Gold Institute in Washington, DC. From 1982 to 1998 Mr. MacDonald was the founder and Manager of Credit Suisse’s Precious Metals Divisions. From 1969 to 1979 he was a director of Billiton (UK) Ltd. Mr. MacDonald was a director of the COMEX Division of the New York Mercantile Exchange for twenty (20) years where he served on the advisory committee. 4 Mr. MacDonald holds a BA degree in Business (Marketing) from Highbury College in England. He is also a graduate of the Royal Marines Officer Training School in England and served more than three years in the Royal Marine Commandos. John Phelps “Pete” Ingersoll Jr., Mr. Ingersoll, 77, has been a Director of Piedmont since September 2004. Mr. Ingersoll has had more than 47 years of experience as a financial analyst in the metals and mining industry. Since July 2001, he has been a Director of Concentric Energy Corp., a natural resource company specializing in uranium and other mineral resources.Since 1999, he has been a Director of E-VAT INC., a private research and development company developing an electrochemical process for recovering gold without the use of cyanide. He was a financial analyst in the mining industry with Salomon Brothers from 1982 to 1987, and then with Lehman Brothers from 1987 to 1992. Mr. Ingersoll was a Director of Getchell Gold Corporation (formerly FirstMiss Gold Inc.), a mid-sized Nevada gold producer, from 1994 to 1999 when it was acquired by Placer Dome Inc. He was a Director of Stillwater Mining Company, a Montana producer of platinum and palladium, from May 1997 to December 1998. Mr. Ingersoll is a Chartered Financial Analyst, a member of the New York Society of Security Analysts, the American Institute of Mining Engineers and a past President and retired member of the Nonferrous Metals Analysts of New York. He received a BA degree from Williams College in 1952 and an MBA degree from the Harvard University Graduate School of Business Administration in 1957. Ralph W. Kettell, II, Mr. Kettell, 48, has been a director of Piedmont since 2004. Mr. Kettell has held a variety of positions in high-tech engineering design, commercial real estate and exploration for precious and energy related minerals.Since 2005, Mr. Kettell has acted as the President and Chief Executive Officer for Nevada Fluorspar, Inc., a privately held natural resource company focused on resources related to the steel industry.In 2003, he founded Concentric Energy Corp., a privately held natural resource company specializing in energy and industrial mineral resources.Mr. Kettell served as the President and CEO of Concentric Energy Corp., from June 2003 until December 2005, and as Chairman and CEO from January 2006 until December 2006.In August 2000, he founded Nevada Sunrise, LLC, a private gold exploration company operating in Nevada.In 2003, Mr. Kettell founded AuEx, Inc., a Nevada based exploration company with properties in Nevada.Mr. Kettell was also a director of AuEx, Inc. from 2003 until November 2005.From September 2003 until May 2005, he was the Marketing Director of 321gold.com, a gold website on the Internet.From 1990 to 2003, Mr. Kettell was the Vice President of Engineering of Enterprises, Ltd., a high-tech R&D start-up. Since 2006 Mr. Kettell has been a director of Gallery Resources Limited, a gold exploration company. Mr. Kettell holds a BS degree and an MS degree in Electrical Engineering from Lehigh University.He was certified as a Professional Engineer in New York in 1985. RECOMMENDATION OF THE BOARD THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE NOMINEES LISTED ABOVE. 5 PROPOSAL 2 – APPROVAL OF AN AGREEMENT AND PLAN OF MERGER TO REINCORPORATE FROM NORTH CAROLINA TO NEVADA The Board of Directors has unanimously approved, subject to shareholder approval, an Agreement and Plan of Merger (the “Agreement and Plan of Merger”) pursuant to which we will reincorporate from the State of North Carolina to the State of Nevada (the “Reincorporation”).A copy of the Agreement and Plan of Merger is attached hereto as Appendix A.Pursuant to the terms of the Agreement and Plan of Merger, we will merge with and into our wholly-owned subsidiary, Piedmont Mining Company, Inc., a Nevada corporation (“Nevada Corp”) upon the filing of the appropriate materials with the State of North Carolina and the State of Nevada, which is expected to occur promptly after the requisite shareholder approval is obtained for the Agreement and Plan of Merger. For the reasons set forth below, the Board of Directors believe that the best interests of the Company and its shareholders will be served by the Reincorporation. Principal Reason for Reincorporation The purpose of the Reincorporation is to change our state of incorporation and legal domicile from North Carolina to Nevada, where we conduct the majority of our business.Our Board of Directors believes that the Reincorporation will benefit the Company and its shareholders by giving the Company more flexibility and simplicity in various corporate transactions and reduce the cost of doing business.The State of Nevada is recognized as a desirable state in which to do business because it has favorable corporate income tax treatment, nominal annual fees, and the identity of individual shareholders are not of public record.Furthermore, the Nevada General Corporation Law (the “NGCL”) provides a recognized body of corporate law that will facilitate corporate governance by our officers and directors. Nevada’s laws offer flexibility to the board of directors in managing the affairs of a corporation, and permit management to put in place strong protection from hostile takeovers.Incorporating in Nevada offers protection for officers and directors from personal liability against lawsuits or business debts arising from the operation of the corporation or by actions committed on behalf of the corporation.Furthermore, there are no limitations dictating where the corporation may conduct its business, transact real property, or how many or how few officers or directors a Nevada corporation may have.Because of the large number of corporations chartered in Nevada, the courts in the state are more focused on the application of corporate law than the courts of most other states. Our Board of Directors believes that these advantages are significant and justify the Reincorporation. Procedure for Effecting the Reincorporation The proposed Reincorporation would be effected pursuant to the Agreement and Plan of Merger.As soon as practicable after the requisite shareholder approval of the Agreement and Plan of Merger, the Company would promptly cause Articles of Merger to be filed with the Secretary of State of North Carolina and Articles of Merger to be filed with the Secretary of State of Nevada (collectively, the "Merger Certificates").The Reincorporation would become effective on the date of filing of the Merger Certificates or on such later date as determined by the Board (the “Effective Date”).Beginning on the Effective Date, each stock certificate representing Common Stock, pre-Reincorporation, would be deemed for all corporate purposes, to evidence ownership of Nevada Corp Common Stock. 6 Exchange of Stock Upon completion of the merger, the Company would be a Nevada corporation possessing all of the rights of and being bound by all of the obligations provided in the Articles of Incorporation of Nevada Corp and the NGCL. As of the effective date of the Reincorporation, each outstanding share of our Common Stock, no par value, would automatically convert into and be exchangeable for one share of Common Stock, par value $0.001, of Nevada Corp. SHAREHOLDERS WILL NOT NEED TO TAKE ANY ACTION TO EXCHANGE THEIR STOCK CERTIFICATES FOR NEVADA CORPSTOCK CERTIFICATES. Upon completion of the Reincorporation, we would send a notice to all shareholders as of the effective date of the Reincorporation, notifying them of the completion and advising them how to exchange their certificates of shares of our Common Stock for Nevada Corp stock certificates, should they want to do so.Shareholders should not destroy their old certificates.After the Reincorporation, shareholders may continue to make sales or transfers using their existing stock certificates.New certificates would be issued representing shares of Nevada Corp Common Stock for transfers occurring after the Reincorporation.On request, we would issue new certificates to anyone who holds existing stock certificates in exchange therefor.Any request for new certificates into a name different from that of the registered holder would be subject to normal stock transfer requirements and fees, including proper endorsement and signature guarantee, if required. Transferability of Stock Shareholders whose shares of our Common Stock are freely tradable before the Reincorporation would own shares of Nevada Corp Common Stock that are freely tradable after the Reincorporation.Similarly, any shareholders holding securities with transfer restrictions before the Reincorporation would hold shares of Nevada Corp Common Stock that have the same transfer restrictions after the Reincorporation.For purposes of computing the holding period under Rule 144 of the Securities Act, those who hold Nevada Corp stock certificates would be deemed to have acquired their shares on the date they originally acquired their Company shares. After the Reincorporation, Nevada Corp would continue our status as a reporting small business issuer under the Securities Exchange Act of 1934.Nevada Corp would also continue to file periodic reports and proxy material with the Securities and Exchange Commission (the “SEC”) and provide shareholders the same types of information that we previously filed. Federal Income Tax Consequences of the Reincorporation The discussion of U.S. federal income tax consequences set forth below is for general information only and does not purport to be a complete discussion or analysis of all potential tax consequences that may apply to a shareholder.Shareholders are urged to consult their tax advisors to determine the particular tax consequences of the Reincorporation, including the applicability and effect of federal, state, local, foreign and other tax laws. The following discussion sets forth the principal U.S. federal income tax consequences of the Reincorporation to our shareholders who hold their shares as a capital asset.It does not address all of the federal income tax consequences that may be relevant to particular shareholders based upon their individual circumstances or to shareholders who are subject to special rules, such as financial institutions, tax-exempt organizations, insurance companies, dealers in securities, foreign holders or holders who acquired their shares pursuant to the exercise of employee stock options or otherwise as compensation. 7 The following disclosure is based on the Internal Revenue Code of 1986, as amended (the “Code”), laws, regulations, rulings and decisions in effect as of the date of this Proxy Statement, all of which are subject to change, possibly with retroactive effect, and to differing interpretations.The following disclosure does not address the tax consequences to our shareholders under state, local and foreign laws.We have neither requested nor received a tax opinion from legal counsel with respect to the consequences of the Reincorporation.No rulings have been or will be requested from the Internal Revenue Service with regard to the consequences of Reincorporation.There can be no assurance that future legislation, regulations, administrative rulings or court decisions would not alter the consequences set forth below. The Reincorporation provided for in the Agreement and Plan of Merger between the Company and Nevada Corp would be intended to be a tax-free reorganization under the Code.Assuming the Reincorporation qualifies as a reorganization, no gain or loss will be recognized to the holders of our capital stock (other than those who seek their statutory appraisal rights) as a result of consummation of the reincorporation, and no gain or loss will be recognized by us.You would have the same basis in the Nevada Corp Common Stock received by you pursuant to the Reincorporation as you have in our shares held by you at the time the Reincorporation is consummated.Your holding period with respect to Nevada Corp Common Stock would include the period during which you held the corresponding Company Common Stock, provided the latter was held by you as a capital asset at the time the Reincorporation was consummated. Accounting Treatment In accordance with generally accepted accounting principles, we expect that the Reincorporation would be accounted for as a reorganization of entities under common control and recorded at historical cost. General Effect of Reincorporation The Reincorporation will not affect any change in our business or management and will not change our name or the location of our principal executive offices.At the effective time of the Reincorporation, the same individuals serving as our directors and officers will be the directors and officers of Nevada Corp.Our common stock is currently quoted on the OTC Bulletin Board.We believe that the stock of Nevada Corp will also be quoted on the OTC Bulletin Board under the same stock symbol: PIED. The charter documents of Nevada Corp will include substantially the same material provisions as our current charter documents, including any amendments approved by our shareholders pursuant to Proposals 3 and 4.Subject to shareholder approval of Proposals 3 and 4, the Articles of Incorporation of the Nevada Corp (“Nevada Articles”) will be substantially in the form attached hereto as Appendix B and the Bylaws of the Nevada Corp (“Nevada Bylaws”) will be substantially in the form attached hereto as Appendix C.However, this proposal is independent of Proposals 3 and 4 and only amendments approved by the shareholders pursuant to those other proposals will be effected in the Nevada Articles, in order to be consistent with our North Carolina charter documents. Significant Differences Related to State Law 8 We are incorporated under the laws of the State of North Carolina and Nevada Corp will be incorporated under the laws of the State of Nevada.The Company's corporate affairs are currently governed by the North Carolina Business Corporation Act (“NCBCA”) and our Articles of Incorporation and Bylaws, which were created pursuant to North Carolina law.On the effective date of the Reincorporation, issues of corporate governance and control will be controlled by Nevada Law and Nevada Corp’s Articles of Incorporation and Bylaws, which will be created under Nevada law. There are certain significant differences between North Carolina corporate law and Nevada corporate law.Shareholders should refer to the NGCL and the NCBCA to understand how these laws apply to Nevada Corp and our Company, respectively.Some of these differences are set forth below. Shareholder Right North Carolina Nevada Quorum North Carolina law provides that a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.However, the corporation’s articles or bylaws adopted by shareholders may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided in North Carolina law. G.S. §§ 55-7-25, 55-7-27. The Company’s current Bylaws provide that a majority of shares constitute a quorum.The Company’s North Carolina Articles contain quorumrequirement of a majority vote of the outstanding shares; however, if Proposal 4 is approved the North Carolina Articles will reduce the quorum requirement from a majority to one-third of the outstanding shares. Under Nevada law, unless otherwise provided in the articles of incorporation or bylaws of a corporation, the quorum required for a corporation’s stockholders is presence in person or by proxy of a majority of the voting power of the shares entitled to vote at the meeting. 9 Shareholder Right North Carolina Nevada Removal of Directors North Carolina provides that, unless otherwise provided in the articles, the directors may be removed with or without cause by the affirmative vote of a majority of the votes entitled to be cast at any election of directors.If cumulative voting is used, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.A director may also be removed by a judicial proceeding brought by the corporation or by its shareholders holding at least ten percent (10%) of the outstanding shares of any class if the court finds:(1) the director engaged in fraudulent or dishonest conduct; and (2) removal is in the best interest of the corporation. G.S. §§ 55-8-08, 55-8-09 Nevada law provides that any one or all of the directors of a corporation may be removed by the holders of not less than two-thirds of the voting power of a corporation’s issued and outstanding stock.Nevada law does not distinguish between removal of directors with or without cause. Vacancies According to North Carolina law, unless the articles of incorporation provide otherwise, if a vacancy occurs on the board of directors, including, without limitation, a vacancy resulting from an increase in the number of directors or from the failure by the shareholders to elect the full authorized number of directors:(1) the shareholders may fill the vacancy; (2) the board of directors may fill the vacancy; or (3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors, or by the sole director, remaining in office. G.S. § 55-8-10. Nevada law provides that all vacancies on the board of directors of a Nevada corporation may be filled by a majority of the remaining directors, though less than a quorum, for the remainder of the term of office of resigning director or directors, unless the articles of incorporation provide otherwise. 10 Shareholder Right North Carolina Nevada Interested Director Transactions According to North Carolina law, a conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:(1)the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction; (2) the material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction; or (3) the transaction was fair to the corporation. G.S. § 55-8-31. Nevada law does not automatically void contracts or transactions between a corporation and one of its directors.Under Nevada law, a contract or transaction may not be voided solely because:(a) the contract is between the corporation and a director of the corporation or an entity in which a director of the corporation has a financial interest; (b) an interested director is present at the meeting of the board of directors that authorizes or approves the contract or transaction; or (c) the vote or votes of the interested director are counted for purposes of authorizing or approving the contract or transaction involving the interested director. Declaration and Payment of Dividends North Carolina law provides that a board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and so long as:(1) the corporation is able to pay its debts as they become due in the usual course of business; or (2) the corporation’s total assets are more or equal to the sum of its total liabilities (unless the articles permit otherwise) plus the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution. G.S. § 55-6-40. Nevada law provides that no distribution (including dividends on, or redemption or repurchases of, shares of capital stock) may be made if, after giving effect to such distribution, the corporation would not be able to pay its debts as they become due in the usual course of business, or, except as specifically permitted by the articles of incorporation, the corporation’s total assets would be less than the sum of its total liabilities plus the amount that would be needed at the time of a dissolution to satisfy the preferential rights of preferred stockholders. 11 Shareholder Right North Carolina Nevada Special Meetings of Stockholders Under North Carolina law, a corporation shall hold a special meeting of shareholders:(1) on call of its board of directors or the person or persons authorized to do so by the articles or bylaws; or (2) in the case of a corporation that is not a public corporation, within 30 days after the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. The written demand shall cease to be effective on the sixty-first day after the date of signature appearing on the demand unless prior to the sixty-first day the corporation has received effective written demands from holders sufficient to call the special meeting. G.S. § 55-7-02. Nevada law provides that unless otherwise provided in a corporation’s articles of incorporation or bylaws, the entire board of directors, any two directors, or the president of the corporation may call a special meeting of the stockholders. Adjournment of StockholderMeetings North Carolina law provides, unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. G.S. § 55-7-05. Under Nevada law, a corporation is not required to give any notice of an adjourned meeting or of the business to be transacted at an adjourned meeting, other than by announcement at the meeting at which the adjournment is taken, unless the board fixes a new record date for the adjourned meeting. 12 Shareholder Right North Carolina Nevada Failure to Hold an Annual Meeting Under North Carolina law, if, on application of any shareholder, the corporation has not held an annual meeting within 15 months of its prior annual meeting, or the corporation does not hold a special meeting demanded by the shareholders, then the superior court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may summarily order a meeting to be held. G.S. § 55-7-03. Nevada law provides that if a corporation fails to elect directors within 18 months after the last election, a Nevada district court may order an election upon the petition of one or more stockholders holding 15 percent of the corporation’s voting power.The Nevada Bylaws provide that an annual meeting will be held within 180 days after the end of the corporation's fiscal year at such time as is designated by the board of directors and as is provided for in the notice of the meeting and do not modify Nevada law in other respects. Stockholder Voting Provisions Under North Carolina law, a majority of the votes entitled to be cast on the matter constitutes a quorum for that matter.Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of that voting group exists with respect to that matter.If a quorum exists, action on a matter (other than an election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles or bylaws require a greater number.If the articles or bylaws provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately.Generally, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which the quorum is present. G.S. §§ 55-7-25 – 55-7-28. Under Nevada law, a majority of the voting power, which includes the voting power that is present in person or by proxy, regardless of whether the proxy has authority to vote on all matters, generally constitutes a quorum for the transaction of business at a meeting of stockholders. Generally, action by the stockholders on a matter other than the election of directors is approved if the number of votes cast in favor of the action exceeds the number of votes cast in opposition to the action, unless otherwise provided in Nevada law or the articles of incorporation or bylaws of the corporation. Generally, directors are elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on election of directors. Where a separate vote by a class or series or classes or series is required, a majority of the voting power of the class or series that is present or by proxy, regardless of whether the proxy has authority to vote on all matters, generally constitutes a quorum for the transaction of business. Generally, an act by the stockholders of each class or series is approved if a majority of the voting power of a quorum of the class or series votes for the action. 13 Shareholder Right North Carolina Nevada Duration of Proxies According to North Carolina law, a proxy is valid for a period of 11 months, unless a longer period is expressly provided in the appointment.An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of: 1)a pledgee; 2)a person who purchased or agreed to purchase the shares; 3)a creditor of the corporation who extended it credit under terms requiring the appointment; 4)an employee of the corporation whose employment contract requires the appointment; or 5)a party to a voting agreement. G.S. § 55-7-22. According to Nevada law, a proxy is effective only for a period of six months, unless it is coupled with an interest or unless otherwise provided in the proxy, which may not exceed seven years. Cumulative Voting Under North Carolina law, cumulative voting for directors is not allowed unless so provided in the articles. Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless (1) the meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or (2) a shareholder or proxy who has the right to cumulate vote announces in open meeting before voting starts his intent to do so. G.S. § 55-7-28. Directors of a Nevada corporation are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present, unless otherwise provided in the articles of incorporation. Nevada law permits cumulative voting in the election of directors as long as the articles of incorporation provide for cumulative voting and certain procedures for the exercise of cumulative voting are followed. 14 Shareholder Right North Carolina Nevada Stockholder Action by Written Consent Under North Carolina law, action may be taken without a meeting and without prior notice (with some exceptions) if the action is taken by all the shareholders entitled to vote on the action or, if so provided in the articles that it is not a public corporation at the time the action is taken, by shareholders having not less than a minimum number of votes that would be necessary to take the action at a meeting at which all shareholders entitled to vote were present and voted. G.S. § 55-7-04. Nevada law provides that, unless the articles of incorporation or bylaws provides otherwise, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if the holders of outstanding stock having at least the minimum number of votes that would be necessary to authorize or take such action at a meeting consents to the action in writing. Stockholder Vote for Mergers and Other Corporate Reorganizations Unless provided otherwise in the bylaws or articles, the plan of merger to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group, and a merger shall be deemed to be a share exchange.North Carolina requires the affirmative vote of the holders of ninety-five percent (95%) of the voting shares to adopt or authorize a business combination with any other entity if the other entity is the beneficial owner of more than twenty percent (20%) of the voting shares of the corporation.For a sale of all or substantially all assets, otherwise than in the usual and regular course of business, the board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines otherwise, and the shareholders entitled to vote must approve the transaction. G.S. §§ 55-11-03, 55-12-02, 55-9-02. Nevada requires authorization by a majority of outstanding shares entitled to vote, as well as approval by the board of directors, with respect to the terms of a merger, conversion or a sale of substantially all of the assets of the corporation. So long as the surviving corporation is organized in Nevada, Nevada law does not generally require a stockholder vote of the surviving corporation in a merger if: (a) the plan of merger does not amend the existing Articles of Incorporation; (b) each stockholder of the surviving corporation will hold the same number of shares, with identical designations, preferences, limitations and relative rights immediately after the merger; (c) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issued as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and (d) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of participating shares outstanding immediately before the merger. 15 Shareholder Right North Carolina Nevada Indemnification of Officers and Directors Under North Carolina law, a corporation may indemnify an individual made a party to a proceeding because he is or was a director against liability if (1) he conducted himself in good faith; and (2) he reasonable believed (i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interests, and (ii) in all other cases, that his conduct was at least not opposed to its best interests; and (3) in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.A corporation may not indemnify a director: (1) in connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or (2) in connection with any other proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.Unless provided otherwise in the articles, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding. G.S. §§ 55-8-50 – 55-8-58. A Nevada corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with the action, suit or proceeding, if he is not liable under Nevada Revised Statute (“NRS”) 78.138 (see below Limitation on Personal Liability of Directors), acted in “good faith” and in a manner he reasonably believed to be in and not opposed to the best interests of the corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.However, with respect to actions by or in the right of the corporation, no indemnification shall be made with respect to any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which such court shall deem proper.A director or officer who is successful, on the merits or otherwise, in defense of any proceeding subject to the Nevada corporate statutes’ indemnification provisions must be indemnified by the corporation for reasonable expenses incurred in connection therewith, including attorneys’ fees. 16 Shareholder Right North Carolina Nevada Advancement of Expenses Under North Carolina law, expenses incurred by a director in defending a proceeding may be paid by the corporation in advance of the final disposition of such proceeding as authorized by the board of directors in the specific case or as authorized or required under any provision in the articles or bylaws or by any applicable resolution upon receipt of an undertaking by or on behalf of the director to repay such amount unless it shall untimely be determined that he is entitled to be indemnified by the corporation against such expenses. G.S. § 55-8-53. Under Nevada law, the articles of incorporation, bylaws or an agreement made by the corporation may provide that the corporation must pay advancements of expenses in advance of the final disposition of the action, suit or proceedings upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately determined that he or she is not entitled to be indemnified by the corporation. Fiduciary Duties of Directors North Carolina law provides that directors shall discharge their duties (to manage the corporation) as directors: (1) in good faith; (2) with the care an ordinary prudent person in a like position would exercise under similar circumstances; and (3) in a manner he reasonably believes to be in the best interests of the corporation.In discharging duties a director is entitled to rely on information or reports presented by (1) one or more officers or employees whom the director believes to be reliable and competent; (2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within their professional or expert competence; or (3) a committee of the board of which he is not a member if the director reasonably believes the committee merits confidence. G.S. § 55-8-30. Nevada law provides that the board of directors has the ultimate responsibility for managing the business and affairs of a corporation. In discharging this function, directors owe fiduciary duties of care and loyalty to the corporation and its stockholders. A director of a Nevada business corporation must perform his or her duties as a director in good faith and with a view to the interests of the corporation. Nevada law provides that in discharging their duties, the board of directors, committees of the board and individual directors may, in exercising their respective powers with a view to the interests of the corporation, choose, to the extent they deem appropriate, to subordinate the interests of stockholders to the interests of employees, suppliers, customers or creditors of the corporation or to the interests of the communities served by the corporation. Furthermore, the officers and directors may consider the long-term and short-term interests of the corporation and its stockholders. Under Nevada law, unless there is a breach of fiduciary duty or a lack of good faith, any act of the board of directors, any committee of the board or any individual director is presumed to be in the corporation’s best interest. No higher burden of proof or greater obligation to justify applies to any act relating to or affecting an acquisition or a potential or proposed acquisition of control of the corporation than to any other action. Nevada law imposes a heightened standard of conduct upon directors who take action to resist a change or potential change in control of a corporation, if such action impedes the exercise of the stockholders’ right to vote for or remove directors. 17 Shareholder Right North Carolina Nevada Limitation on Personal Liability of Directors A Director’s personal liability for monetary damages for breach of a duty may be limited or eliminated only to the extent permitted in the bylaws or articles. G.S. § 55-8-30(e). The NRS provides that neither a director nor an officer of a Nevada corporation can be held personally liable to the corporation, its stockholders or its creditors unless the director or officer committed both a breach of fiduciary duty and such breach was accompanied by intentional misconduct, fraud, or knowing violation of law. Nevada does not exclude breaches of the duty of loyalty or instances where the director has received an improper personal benefit. Anti-Takeover Statutes Under North Carolina law, the affirmative vote of ninety-five percent (95%) of the voting shares of a corporation shall be required for the adoption or authorization of a business combination with any other entity if, as of the record date, the other entity is the beneficial owner, directly or indirectly, of more than twenty percent (20%) of the voting shares of the corporation. This provision cannot be modified in the corporation’s articles or bylaws. G.S. §S 55-9-02, 55-9-04. Under North Carolina law, control shares acquired in a control share acquisition shall not have voting rights unless such rights are granted by resolution adopted by the shareholders of the covered corporation.To be approved, the resolution must be adopted by a majority of all the outstanding shares of the corporation entitled to vote for the election of the directors.In the event that the control shares are accorded voting rights (unless otherwise provided in the articles or bylaws), all shareholders have rights to have their shares redeemed by the corporation at their fair value (as of the day prior to the date the vote was taken), provided the shareholders give to the corporation, prior to or at the meeting of shareholders at which the voting rights are considered, written notice that if voting rights are accorded, they may ask for the redemption of their shares. G.S. §§ 55-9A-05, 55-9A-06. Nevada law generally prohibits a Nevada corporation, with shares registered under section 12 of the Exchange Act and with 200 or more stockholders of record, from engaging in a combination (defined in the statute to include a variety of transactions, including mergers, asset sales, issuance of stock and other actions resulting in a financial benefit to the Interested Stockholder) with an Interested Stockholder (defined in the statute generally as a person that is the beneficial owner of 10% or more of the voting power of the outstanding voting shares), for a period of three years following the date that such person became an Interested Stockholder unless the board of directors of the corporation first approved either the combination or the transaction that resulted in the stockholder becoming an Interested Stockholder.If this approval is not obtained, the combination may be consummated after the three year period expires if either (a) (1) the board of directors of the corporation approved the combination or the purchase of the shares by the Interested Stockholder before the date that the person became an Interested Stockholder, (2) the transaction by which the person became an Interested Stockholder was approved by the board of directors of the corporation before the person became an interested stockholder, or (3) the combination is approved by the affirmative vote of holders of a majority of voting power not beneficially owned by the Interested Stockholder at a meeting called no earlier than three years after the date the Interested Stockholder became such; or (b) the aggregate amount of cash and the market value of consideration other than cash to be received by holders of common stock and holders of any other class or series of shares meets the minimum requirements set forth in NRS Sections 78.441 through 78.443, and prior to the consummation of the combination, except in limited circumstances, the Interested Stockholder would not have become the beneficial owner of additional voting shares of the corporation. 18 Shareholder Right North Carolina Nevada A Nevada corporation may adopt an amendment to its articles of incorporation expressly electing not to be governed by these provisions of the NRS, if such amendment is approved by the affirmative vote of a majority of the disinterested shares entitled to vote; provided, however, such vote by disinterested stockholders is not required to the extent the Nevada corporation is not subject to such provisions. Such an amendment to the articles of incorporation does not become effective until 18 months after the vote of the disinterested stockholders and does not apply to any combination with an Interested Stockholder whose date of acquiring shares is on or before the effective date of the amendment. The NRS also limits the acquisition of a controlling interest in a Nevada corporation with 200 or more stockholders of record, at least 100 of whom have Nevada addresses appearing on the stock ledger of the corporation, and that does business in Nevada directly or through an affiliated corporation. According to the NRS, an acquiring person who acquires a controlling interest in an issuing corporation may not exercise voting rights on any control shares unless such voting rights are conferred by a majority vote of the disinterested stockholders of the issuing corporation at a special or annual meeting of the stockholders. In the event that the control shares are accorded full voting rights and the acquiring person acquires control shares with a majority or more of all the voting power, any stockholder, other than the acquiring person, who does not vote in favor of authorizing voting rights for the control shares is entitled to demand payment for the fair value of such person’s shares. Under the NRS, a controlling interest means the ownership of outstanding voting shares of an issuing corporation sufficient to enable the acquiring person, individually or in association with others, directly or indirectly, to exercise (1) one-fifth or more but less than one-third, (2) one-third or more but less than a majority, or (3) a majority or more of the voting power of the issuing corporation in the election of directors. Outstanding voting shares of an issuing corporation that an acquiring person acquires or offers to acquire in an acquisition and acquires within 90 days immediately preceding the date when the acquiring person became an acquiring person are referred to as control shares. The control share provisions of the NRS do not apply if the corporation opts-out of such provisions in the articles of incorporation or bylaws of the corporation in effect on the tenth day following the acquisition of a controlling interest by an acquiring person. 19 Shareholder Right North Carolina Nevada Amendments to Articles of Incorporation or Bylaws Under North Carolina law, an amendment to the articles after shares are issued must be sent to the shareholders for approval with a recommendation that the shareholders approve.The board may determine that a recommendation should not be sent because of conflict of interest; if so, the board must communicate the basis for that determination to the shareholders with the amendment. A shareholder of the corporation does not have a vested property right resulting from any provision in the articles, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation. A corporation’s board may amend or repeal bylaws, except to the extent provided in the bylaws or articles, and except that a bylaw adopted, amended or repealed by the shareholders may not be readopted, amended or repealed by the board if neither the articles nor bylaws adopted by shareholders authorizes the board of directors to adopt, amend or repeal. G.S. §§ 55-10-01 – 55-10-22. Nevada law generally requires the approval of the holders of a majority of all outstanding shares entitled to vote to approve proposed amendments to a corporation’s articles of incorporation. Nevada law also provides that in addition to the vote described above, the vote of a majority of the outstanding shares of a class may be required to amend the articles of incorporation. Nevada law does not require stockholder approval for the board of directors of a corporation to fix the voting powers, designation, preferences, limitations, restrictions and rights of a class of stock provided that the corporation’s organizational documents grant such power to its board of directors. 20 Shareholder Right North Carolina Nevada Inspection of Books and Records Under North Carolina law, a qualified shareholder is entitled to inspect and copy, during regular business hours at the corporation’s principal office, any of the records of the corporation if he gives the corporation written notice of his demand five business days before the date on which he wishes to inspect and copy.The following records may be inspected provided a qualified shareholder provides written notice 5 days before the date on which he will inspect, and his demand is made in good faith and for a proper purpose, his purpose is described with reasonable particularity, and the records are directly connected with his purpose: (1) records of any final action taken with or without a meeting by the board of directors, or by a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders without a meeting; (2) accounting records of the corporation; and (3) the record of shareholders. G.S. § 55-16-02. Under Nevada law, any person who has been a stockholder of record of a Nevada corporation for at least six months immediately preceding a demand, or any person holding or authorized in writing by the holders of, at least five percent of all of its outstanding shares, upon at least five days’ written demand, is entitled to inspect and copy the following records: a copy certified by the Secretary of State of the corporation’s articles of incorporation, and all amendments thereto; a copy certified by an officer of the corporation of the corporation’s bylaws and all amendments thereto; and a stock ledger, revised annually, containing the names of all persons who are stockholders of the corporation, places of residence, and number of shares held by them respectively. In addition, any stockholder of a Nevada corporation owning not less than 15 percent of all issued and outstanding shares, or who has been authorized in writing by the holders of at least 15 percent of all of its issued and outstanding shares, upon at least five days written demand, is entitled to inspect the books of account and all financial records of the corporation, to make extracts therefrom, and to conduct an audit of such records. These rights may not be limited in the articles or bylaws of the corporation but may be denied to any stockholder upon the stockholder’s refusal to furnish the corporation an affidavit that such inspection, extracts or audit is not desired for any purpose not related to the stockholder’s interest in the corporation as a stockholder. However, the right to inspect and audit financial records does not apply to any corporation listed and traded on any recognized stock exchange or to any corporation that furnishes to its stockholders a detailed, annual financial statement. Franchise Taxes North Carolina imposes a corporate franchise tax. G.S. § 105-114. Nevada does not impose a corporate franchise tax. RECOMMENDATION OF THE BOARD THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” APPROVAL OF THE AGREEMENT AND PLAN OF MERGER TO REINCORPORATE THE COMPANY FROM NORTH CAROLINA TO NEVADA. 21 PROPOSAL 3 – CHANGE IN CAPITAL STOCK The Board of Directors of the Company proposes to amend its Articles of Incorporation (“Articles”) to increase the number of authorized shares of stock in the Company from 125,000,000 total shares (originally consisting of 100,000,000 shares of common stock and 25,000,000 shares of preferred stock) to an aggregate of 250,000,000 shares, consisting of 200,000,000 shares of common stock and 50,000,000 shares of preferred stock, with the rights, preferences and privileges of the preferred stock to be determined in the future by resolution of the Board of Directors of the Company.A copy of the proposed Articles, as Amended, is attached hereto as Appendix D. As of September 25, 2007, 60,287,476shares of common stock were issued and outstanding, plus an additional 15,108,298 shares issuable upon the exercise of outstanding options and warrants. Therefore, the Company has only 24,604,226 shares of common stock available for future issuance.If the shareholders approve the proposal, newly authorized shares of common stock will be available for issuance by the Board for acquisitions, raising additional capital, stock options, stock splits or stock dividends, and other corporate purposes. These shares will be available for issuance by the Board without any further shareholder approval, unless otherwise required by applicable law or regulation. Any additional shares of common stock, when issued, would have the same rights and preferences as the shares of common stock presently outstanding. There are no preemptive rights available to shareholders in connection with the issuance of any such shares. The Company believes that this increase in the number of authorized shares is appropriate and in the best interests of the Company because it would afford us with the ability to take advantage of possible merger and acquisition opportunities and greater flexibility in funding our activities. Such potential transactions could involve, among other things, issuing shares of the Company's common stock in order to (i) finance a merger or acquisition and/or (ii) raise additional capital to accelerate our exploration activities. The Company does not have any plans, arrangements, or understandings, written or otherwise, at this time to issue any of the additional authorized shares of common stock or shares of preferred stock. AMENDMENT OF ARTICLES OF INCORPORATION If this proposal is approved, a Certificate of Amendment will be filed with the State of North Carolina amending the Articles by deleting Article IV in its present form and substituting new Article IV in the following form: “The corporation is authorized to issue an aggregate total of 200,000,000 shares of common stock and 50,000,000 shares of preferred stock. Shares of preferred stock may be issued from time to time in one or more series.The Board of Directors shall determine the designation of each series and the authorized number of shares of each series.The Board of Directors is authorized to determine and alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of shares of preferred stock and to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series.If the number of shares of any series of preferred stock shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series.” 22 Note, however, if Proposal 2 - Approval of an Agreement and Plan of Merger to reincorporate from North Carolina to Nevada - is approved and such reincorporation is completed, then the above-referenced Certificate of Amendment will not be filed with the State of North Carolina.Rather, the change in the capital stock by an increase in the authorized shares of common stock will be reflected in Article III of the Nevada Corp Articles of Incorporation in the following form: The corporation is authorized to issue an aggregate total of 200,000,000 shares designated as “Common Stock”, par value $0.001, and 50,000,000 shares designated as “Preferred Stock,” par value $0.001. Shares of Preferred Stock may be issued from time to time in one or more series.The Board of Directors shall determine the designation of each series and the authorized number of shares of each series.The Board of Directors is authorized to determine and alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of shares of preferred stock and to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series.If the number of shares of any series of Preferred Stock shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. The form of Nevada Corp Articles of Incorporation is set forth in its entirety as Appendix B.This proposal is independent of Proposal 2 and, in the event Proposal 2 is not approved, the change in capital stock will be accomplished by filing the Certificate of Amendment to the Articles, as cited above. ANTI-TAKEOVER IMPLICATIONS It should be noted that the additional shares of common stock could be used to dilute the percentage stock ownership of persons seeking to obtain control of the Company.Because the number of authorized shares of our common stock will increase by 100,000,000 shares, the issuance in the future of such authorized shares may have the effect of diluting the earnings per share and book value per share, as well as the stock ownership and voting rights, of the currently outstanding shares of common stock.In this sense, the proposal to increase the number of authorized shares of common stock may have an anti-takeover effect. However, the proposed increase in the authorized common stock is not the result of any such specific effort; rather, as indicated above, the purpose of the increase in the authorized common stock is to provide the Company's management with the ability to issue shares for future acquisition, financing and operational opportunities.While it is possible that management could use the additional shares to resist or frustrate a third-party transaction providing an above-market premium that is favored by a majority of the independent stockholders, the Company has no intent or plan to employ the additional unissued authorized shares as an anti-takeover device.As a consequence, the increase in authorized common stock may make it more difficult for, prevent or deter a third party from acquiring control of the Company or changing its Board of Directors and management, as well as inhibit fluctuations in the market price of the Company's shares that could result from actual or rumored takeover attempts. The Company currently has no such provisions in any of its governing documents. As summarized below, provisions of the Company's Articles of Incorporation and Bylaws and applicable provisions of state law may have anti-takeover effects, making it more difficult for or preventing a third party from acquiring control of the Company or changing its Board of Directors and management.These provisions may also have the effect of deterring hostile takeovers or delaying changes in the Company's control or in its management. 23 No Cumulative Voting. The Company's Articles of Incorporation and Bylaws do not provide for cumulative voting in the election of directors. The combination of the present ownership by a few stockholders of a significant portion of the Company's issued and outstanding common stock and lack of cumulative voting makes it more difficult for other stockholders to replace the Company's Board of Directors or for another party to obtain control of the Company by replacing its Board of Directors. North Carolina Anti-Takeover Provisions.We are governed by the provisions of Sections North Carolina Anti-Takeover Provisions. We are governed by the provisions of Sections 55-9-01 through 55-9-05 and 55-9A-01 through 55-9A-09 of the North Carolina Business Corporation Act (“NCBCA”).Sections 55-9-01 through 55-9-05 of the NCBCA contain the “North Carolina Shareholder Protection Act,” which restricts the ability of a corporation to engage in a “business combination” with a separate entity, which has, at any time, been the beneficial owner of twenty percent (20%) of the outstanding voting shares.In making the determination of the percentage of the entity’s beneficial ownership, rights to acquire warrants or options, as well as the number of outstanding shares, will be counted.If a corporation proposes to engage in a business combination with an entity owning twenty-percent (20%) of a corporation’s outstanding shares, the proposal must obtain the affirmative vote of the holders of ninety-five percent (95%) of the voting shares of a corporation to be adopted.“Business combination” includes any merger, consolidation, or conversion of a corporation into another entity, a sale or lease of substantially all of the corporation’s assets, or a payment, sale or lease of another entity’s assets to the corporation in exchange for the corporation’s securities. Sections 55-9A-01 through 55-9A-09 of the NCBCA contain the “North Carolina Control Share Acquisition Act.”Under Section 55-9A-05, “control shares” of a corporation acquired in a “control share acquisition” shall not have voting rights, unless those rights have been granted by a resolution adopted by the affirmative vote of the holders of at least a majority of the outstanding shares of the corporation entitled to vote for the election of directors.Under Section 55-9A-06, if “control shares” acquired in a “control share acquisition” are accorded voting rights and the holders of those “control shares” have a majority of all voting power for the election of directors, all shareholders of the corporation have rights to have their shares redeemed by the corporation at the fair value of those shares as of the day prior to the date on which the vote was taken.Under Section 55-9A-01, a “control share acquisition” is the acquisition by any person of beneficial ownership of “control shares,” unless the acquisition was consummated in one of the following circumstances: (a) before April 30, 1987; (b) pursuant to a contract between the corporation or the seller of the shares, if executed before April 30, 1987; (c) pursuant to the laws of descent and distribution; (d) pursuant to the satisfaction of a pledge or other security interest created in good faith; (e) pursuant to a transaction effected in compliance with applicable law in which the corporation is a party; (f) pursuant to the sale of shares by the corporation; (g) pursuant to a written agreement to which the corporation is a party that permits the purchasers of shares from the corporation also to purchase within 90 days of the purchase up to the same aggregate number of shares; (h) by an employee benefit plan; or (i) before the corporation became a “corporation” governed by the provisions of the NCBCA. Under Section 55-9A-01, “control shares” are shares of the corporation that when added to all other shares beneficially owned by a person would entitle that person to voting power in the election of the directors that is equal or greater than: (a) one-fifth of all voting power; (b) one-third of all voting power; or (c) a majority of all voting power. 24 Nevada Anti-Takeover Provisions.This proposal is independent of Proposal 2 - Approval of an Agreement and Plan of Merger to reincorporate from North Carolina to Nevada - however, if Proposal 2 is approved and such reincorporation is completed then we would be governed by the provisions of the Nevada General Corporate Law (“NGCL”), and in particular Sections 78.378 and 78.411 through 78.444.Under Section 78.378, an acquiring person who acquires a controlling interest in an issuing corporation may not exercise voting rights on any control shares unless such voting rights are conferred by a majority vote of the disinterested stockholders of the issuing corporation at a special or annual meeting of the stockholders. In the event that the control shares are accorded full voting rights and the acquiring person acquires control shares with a majority or more of all the voting power, any stockholder, other than the acquiring person, who does not vote in favor of authorizing voting rights for the control shares is entitled to demand payment for the fair value of such person’s shares.A “control share acquisition” is an acquisition, either direct or indirect, of ownership of outstanding voting shares of an issuing corporation sufficient to enable the acquiring person to exercise 20% or more but less than 33.3%, 33.3% or more but less than 50%, or 50% or more of all the voting power of the corporation in the election of directors.The control share provisions of the NGCL do not apply if the corporation opts-out of such provisions in the articles of incorporation or bylaws of the corporation in effect on the tenth day following the acquisition of a controlling interest by an acquiring person. Sections 78.411 through 78.444 contain provisions restricting the ability of a corporation to engage in “business combinations” with an “interested stockholder”. Under the NGCL, except under certain circumstances, a corporation is not permitted to engage in a “business combination” with any “interested stockholder” for a period of three years following the date such stockholder became an “interested stockholder”. “Business combination” includes a variety of transactions, including mergers, asset sales, issuance of stock and other actions resulting in a financial benefit to the “interested stockholder”.An “interested stockholder” is a person who owns 10% or more of the outstanding shares of voting stock. Nevada permits a corporation to opt out of the application of these business combinations provisions by so providing in the articles of incorporation. Business combination restrictions can have a chilling effect on potential takeovers or acquisitions, whether friendly or unfriendly, which can impair the perceived value of the corporation that could accrue to the benefit of the stockholders.Furthermore, these provisions of Nevada law could delay and make more difficult a business combination, particularly one opposed by the board of directors, even if the business combination could be beneficial, in the short term, to the interests of stockholders. The Nevada Articles of Incorporation and Bylaws of Nevada Corp would not include provisions to opt out of the business combination or acquisition of a controlling interest statutes and the Board has no present intention of proposing amendments that would otherwise affect the ability of a third party to change control of the Company. RECOMMENDATION OF THE BOARD THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE PROPOSED AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES AND TO ESTABLISH A NEW CLASS OF PREFERRED STOCK. 25 PROPOSAL 4 – REDUCTION IN NUMBER OF SHARES REQUIRED FOR QUORUM The Board of Directors of the Company proposes to amend the Company’s Articles of Incorporation (“Articles”) to add a new Article VIII to reduce the number of shares to constitute a quorum to transact business from a majority to one-third of the Company’s outstanding shares.A copy of the proposed Articles, as amended, is attached hereto as Appendix F. The Board has proposed this amendment to the Articles in response to the difficulty of the Company to obtain a quorum in prior meetings.It has been difficult for the Company to obtain a sufficient number of shares to constitute a quorum to conduct the regular business of the Company and a reduction in the quorum requirement is intended to avoid such difficulties in the future. If Proposal 4 is approved, the quorum requirement will reduce from a majority vote to a vote of one third of the outstanding shares of the Company entitled to vote.By reducing the quorum requirement, there will be a lower threshold to meet in order to hold a shareholders meeting and take certain corporate actions that require shareholder approval. The Board believes that reducing the quorum requirement for approval of general corporate matters to one-third from a simple majority is in the best interests of the Company.Such a reduction in the quorum requirement will reduce the likelihood that a quorum will not be obtained at future shareholder meetings and thereby reduce the potential for delays of important corporate decisions and the added expense accompanying the re-solicitation of proxies.To the extent that shareholders do not exercise their right to vote, reducing the quorum requirement does have the effect of allowing significant corporate decisions to be approved by a smaller number of shareholders.The Board has voted unanimously to authorize the proposed amendment to the Articles and to recommend the proposed amendment to the shareholders for adoption. AMENDMENT OF ARTICLES OF INCORPORATION If this proposal is approved, a Certificate of Amendment will be filed with the State of North Carolina amending the Articles by adding a new Article VIII in the following form: One-third of the outstanding shares of common and preferred stock of the Company will constitute a quorum for the transaction of business. Note, however, if Proposal 2 - Approval of an Agreement of Plan of Merger to reincorporate from North Carolina to Nevada - is approved and such reincorporation is completed then the above-referenced Certificate of Amendment will not be filed with the State of North Carolina.Rather, the reduction in the quorum requirement will be reflected in Article VIII of the Nevada Corp Articles of Incorporation in the following form: One-third of the outstanding shares of common and preferred stock of the Company will constitute a quorum for the transaction of business. The form of Nevada Corp Articles of Incorporation is set forth in its entirety as Appendix B.This proposal is independent of Proposal 2 and, in the event the shareholders do not approve Proposal 2, the reduction in the quorum requirement will be accomplished by the filing of the Certificate of Amendment, as cited above. 26 ANTI-TAKEOVER IMPLICATIONS Although the Board of Directors does not consider the amendment an anti-takeover measure, the proposed amendment could be viewed as having the effects of such a measure because the adoption of the reduced voting requirement may increase the likelihood that the Board of Directors could obtain shareholder approval for anti-takeover amendments to the Articles of Incorporation. Such amendments, if proposed and adopted, could have the effect of enabling the Company to discourage or make more difficult an attempt by another person to remove incumbent management or to acquire control of the Company in a transaction which a majority of shareholders might deem in their best interests. However, the Company's Board of Directors believes that such possibilities at this time are remote and that the advantages in making it easier and less costly in soliciting shareholder approval of actions which might be proposed by the Board of Directors outweighs any possible anti-takeover impact.The anti-takeover effect is substantially the same whether pursuant to North Carolina or Nevada law. RECOMMENDATION OF THE BOARD THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE PROPOSED AMENDMENT TO THE ARTICLES OF INCORPORATION REDUCING THE QUORUM REQUIREMENT FROM A MAJORITY TO ONE THIRD OF THE OUTSTANDING SHARES ENTITLED TO VOTE. 27 PROPOSAL 5 – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors has appointed Dale Matheson Carr-Hilton LaBonte LLP as our independent registered public accounting firm for our fiscal year ending December 31, 2007. Dale Matheson Carr-Hilton LaBonte LLP also served as our independent registered public accounting firm for the fiscal year ending December 31, 2006. The Board of Directors is submitting the appointment of Dale Matheson Carr-Hilton LaBonte LLP as our independent registered public accounting firm for shareholder ratification at the annual meeting. Our Bylaws do not require that the stockholders ratify the appointment of Dale Matheson Carr-Hilton LaBonte LLP as our independent registered public accounting firm. We are seeking ratification because we believe it is a good corporate governance practice. If the stockholders do not ratify the appointment, the Board will reconsider whether to retain Dale Matheson Carr-Hilton LaBonte LLP, but may retain Dale Matheson Carr-Hilton LaBonte LLP in any event. Even if the appointment is ratified, the Board, in its discretion, may change the appointment at any time during the year if it determines that a change would be in the best interests of the Company and its shareholders. RECOMMENDATION OF THE BOARD THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF DALE MATHESON CARR-HILTON LABONTE LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2007 FISCAL YEAR. 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors, Executive Officers and Significant Employees The following table sets forth the names and ages of our current directors, executive officers, significant employees, the principal offices and positions with us held by each person and the date such person became our director, executive officer or significant employee.Our executive officers are appointed by our Board of Directors.Our directors serve until the earlier occurrence of the appointment of his or her successor at the next meeting of shareholders, death, resignation or removal by the Board of Directors.There are no family relationships among our directors, executive officers, director nominees or significant employees. Name Age Position Robert M. Shields, Jr. 69 Chief Executive Officer, President, Chief Financial Officer and Director, since 1983 Lewis B. Gustafson 74 Vice President of Exploration and Director, since 2005 and 2004 respectively Ian C. MacDonald 61 Director, since 2007 Pete Ingersoll 77 Director, since 2004 Ralph W. Kettell, II 48 Director, since 2004 Douglas D. Donald 85 Director, since 1997 Biographies The biographies of Messrs. Shields, Gustafson, MacDonald, Ingersoll and Kettellcan be found under Proposal 1 - Election of Directors.Mr. Donald is not standing for re-election. Committees of the Board of Directors The Board has set up three committees as part of the compliance with new reporting regulations that were enacted during 2002 under the Sarbanes-Oxley Act. The following is a list of committees that are presently active and staffed by independent directors of the Company. Committee Chairperson Members Audit Committee Pete Ingersoll Ian C. MacDonald, Ralph W. Kettell, II Compensation Committee Pete Ingersoll Ian C. MacDonald, Ralph W. Kettell, II Governance Committee Ian C. MacDonald Pete Ingersoll, Ralph W. Kettell, II Nominations to the Board of Directors Our directors take a critical role in guiding our strategic direction and oversee the management of the Company.Board candidates are considered based upon various criteria, such as their broad-based business and professional skills and experiences, a global business and social perspective, concern for the long-term interests of the shareholders and personal integrity and judgment.In addition, directors must have time available to devote to Board activities and to enhance their knowledge of our industry.Accordingly, we seek to attract and retain highly qualified directors who have sufficient time to attend to their substantial duties and responsibilities to the Company. 29 We did not have a separate nominating committee during our past fiscal year, but will incorporate a nominating committee into our current Governance Committee for future fiscal years.The Board believes given the diverse skills and experience required to grow the Company that the input of all members is important for considering the qualifications of individuals to serve as directors.Our Governance Committee has not adopted a formal charter.However, our Governance Committee will adopt a formal charter in the near future as the Governance & Nominating Committee. In carrying out its responsibilities, the Governance & Nominating Committee will consider candidates suggested by shareholders.If a shareholder wishes to formally place a candidate’s name in nomination, however, he or she must do so in accordance with the provisions of our Bylaws.According to our Bylaws, nominations of persons for election to the Board may be made by any shareholder of the Company, entitled to vote for the election of directors at a meeting, who complies with the following notice procedures.Such nominations, other than those made by or at the direction of the Board of Directors, shall be made by timely notice in writing to the Secretary of the Company. To be timely, a shareholder’s notice must be delivered or mailed to and received at the registered office of the Company not less than 30days prior to the date of the meeting; provided, in the event that less than 40days’ notice of the date of the meeting is given or made to shareholders, to be timely, a shareholder’s notice must be received not later than the close of business on the tenth day following the day on which such notice of the date of the meeting was mailed. Such shareholder’s notice shall set forth (a)as to each person whom such shareholder proposes to nominate for election or reelection as a director, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation14A under the Securities Exchange Act of 1934, as amended (including each such person’s written consent to serve as a director if elected); and (b)as to the shareholder giving the notice (i)the name and address of such shareholder as it appears on the Company’s books, and (ii)the class and number of shares of the Company’s capital stock that are beneficially owned by such shareholder. Proposals for candidates to be evaluated by the Board must be sent to the President, Piedmont Mining Company, Inc., 18124 Wedge Parkway, Suite 214Reno, Nevada89511. In fiscal 2006, all Board actions were taken either by meetings of the Board of Directors or by unanimous written consent.There was no annual meeting of shareholders held in 2006. Shareholders may send communications to the Board by mail to the President, Piedmont Mining Company, Inc., 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511. Audit Committee The Audit Committee of the Board of Directors makes recommendations regarding the retention of the independent registered public accounting firm, reviews the scope of the annual audit undertaken by our independent registered public accounting firm and the progress and results of their work, reviews our financial statements, and oversees the internal controls over financial reporting and corporate programs to ensure compliance with applicable laws. The Audit Committee reviews the services performed by the independent registered public accounting firm and determines whether they are compatible with maintaining the registered public accounting firm’s independence. The Audit Committee consists of three independent directors: Mr. Ingersoll (Audit Committee Chairman), Mr.MacDonaldand Mr. Kettell. The Audit Committee Charter is attached hereto as Appendix E. In fulfilling its oversight responsibilities, the Audit Committee has reviewed and discussed the audited financial statements with management and discussed with the independent auditors the matters required to be discussed by SAS 61. Management is responsible for the financial statements and the reporting process, including the system of internal controls. The independent auditors are responsible for expressing an opinion on the conformity of those audited financial statements with generally accepted accounting principles. 30 The Audit Committee discussed with the independent auditors, the auditors' independence from the management of the Company and received written disclosures and the letter from the independent accountants required by Independence Standards Board Standard No. 1. After review and discussions, the Audit Committee recommended to the Board that the audited financial statements be included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. Audit Committee Report The Audit Committee reviews the Company’s internal accounting procedures, consults with and reviews the services provided by the Company’s independent accountants and makes recommendations to the Board of Directors regarding the selection of independent accountants. In fulfilling its oversight responsibilities, the Committee has reviewed and discussed the audited financial statements with management and discussed with the independent auditors the matters required to be discussed by SAS 61. Management is responsible for the financial statements and the reporting process, including the system of internal controls. The independent auditors are responsible for expressing an opinion on the conformity of those audited financial statements with generally accepted accounting principles. The Committee discussed with the independent auditors, the auditors’ independence from the management of the Company and received written disclosures and the letter from the independent accountants required by Independence Standards Board Standard No.1. After review and discussions, the Committee recommended to the Board that the audited financial statement be included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006.The Committee also recommended to the Board that Dale Matheson Carr-Hilton LaBonte LLP be appointed as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2007. Respectfully Submitted, Audit Committee of Piedmont Mining Company, Inc. Pete Ingersoll, Chairman 31 Compensation Committee The Compensation Committee of the Board of Directors reviewed and approved executive compensation policies and practices, reviewed, compensation for our officers, and considered other matters. The Compensation Committee has not adopted a formal charter; however, the Compensation Committee will adopt a formal charter in the near future. The Compensation Committee reviews and approves executive compensation policies and practices, reviews compensation for our officers, and considers other matters as may, from time to time, be referred to them by the Board of Directors. The members of the Compensation Committee are Mr.Ingersoll (Compensation Committee Chairman), Mr.Kettell and Mr.MacDonald. EXECUTIVE COMPENSATION AND OTHER TRANSACTIONS The following table summarizes all compensation earned by or paid to our Chief Executive Officer, President and Chief Financial Officer, and our Vice President of Exploration (the “Named Executive Officers”) for services rendered in all capacities for the year ended December 31, 2006. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Non-Qualified Deferred Compensation on Earnings All Other Compensation Total (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Robert M. Shields, Jr. CEO, CFO (1) 2006 $96,000 $0 $0 $74,945 $0 $0 $0 $170,945 Lewis B. Gustafson Vice President (2) 2006 $59,000 $0 $0 $31,837 $0 $0 $400 $91,237 (1) Mr. Shields’ compensation for the year ended 2006 includes stock options for 500,000 shares of commonstock with an exercise price of $0.23, vesting 166,667 shares on February 8, 2006, 166,667 shares onFebruary 8, 2007 and 166,666 shares on February 8, 2008 and 1,000,000 shares of common stock with an exercise price of $0.25, vesting 333,333 shares on June 16, 2006, 333,333 shares on June 16, 2007 and 333,334 shares on June 16, 2008. (2) Mr. Gustafson’s compensation for the year ended December 31, 2006 included stock options for 700,000 shares of common stock with an exercise price of $0.23, vesting 233,333 shares on February 8, 2006, 233,333 shares on February 8, 2007 and 233,334 shares on February 8, 2008 and 100,000 shares of common stock with an exercise price of $0.25, vesting 33,333 shares on June 16, 2006, 33,333 shares on June 16, 2007 and 33,334 shares on June 16, 2008 Employment Agreements There are no employment agreements. Stock Option Plans There are no stock option plans 32 Outstanding Equity Awards at Fiscal Year-End Option Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date (a) (b) (c) (d) (e) (f) Robert M. Shields, Jr. 1,000,000 500,000 0 $0.25 02/03/2012 Robert M. Shields, Jr. 166,667 333,333 0 $0.23 02/28/2011 Robert M. Shields, Jr. 333,333 666,667 0 $0.25 06/16/2011 Lewis B. Gustafson 166,666 83.334 0 $0.20 02/03/2010 Lewis B. Gustafson 233,334 466,666 0 $0.23 02/28/2011 Lewis B. Gustafson 33,333 66,667 0 $0.25 06/16/2011 Douglas D. Donald 400,000 0 0 $0.20 02/03/2010 Pete Ingersoll 166,666 83,334 0 $0.20 02/03/2010 Ralph W. Kettell, II 166,666 83,334 0 $0.20 02/03/2010 Columns (g) through (j) have been omitted since the Company has not granted any stock awards. Compensation of Directors Reasonable expenses related to the performance of duties as a director are reimbursed upon submission of evidence for payment therefor.The following table sets forth compensation paid to our non-executive directors as of the fiscal year ended December31, 2006. 33 Name Fees Earned or Paid in Cash ($) Stock Awards ($)(1) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation ($) All Other Compensation ($) Total ($) Pete Ingersoll $1,900 0 $3,208 $5,108 Ralph W. Kettell, II $1,200 0 $3,208 $4.408 Douglas D. Donald $1,400 0 $1,400 1. There were no Stock Awards in 2006 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Principal Shareholders The following table presents certain information regarding the beneficial ownership of all shares of common stock at September 25, 2007 for each executive officer and director of our Company and for each person known to us who owns beneficially more than five percent (5%) of the outstanding shares of our common stock.The percentage ownership shown in such table is based upon 74,162,440 common shares issued and outstanding and ownership by these persons of options or warrants exercisable within 60 days of such date (60,287,476 outstanding shares, plus 4,741,666 exercisable options and 9,133,298 exercisable warrants). Common Shares Owned Exercisable Options and Warrants Total Percentage Robert M. Shields, Jr. 3,023,807 2,500,000 5,523,807 7.45% Lewis B. Gustafson 30,000 816,665 846,665 1.14% Douglas D. Donald 35,000 400,000 435,000 * Pete Ingersoll 25,000 283,333 308,333 * Ralph W. Kettell II 2,326,454 906,298 3,232,752 4.36% Ian MacDonald 5,000 83,334 88,334 * All directors and officers as a group (6 persons) 5,445,261 4,989,630 10,434.891 14.08% Frank G. Diegmann 4,231,949 312,500 4,544,449 6.13% RAB Special Situations 5,200,000 2,600,000 7,800,000 10.52% All Others 5,381,260 5,972,834 11,354,094 15.31% * Less than 1% 34 Certain Relationships and Related Party Transactions and Director Independence Related Party Transactions None. Director Independence It is the current policy of the Board that a majority of its members be independent of the Company’s management.A Director is considered independent if the Board affirmatively determines that the Director (or an immediate family member) does not have any direct or indirect material relationship with the Company or its affiliates or any member of senior management of the Company or his or her affiliates.The term “affiliate” means any corporation or other entity that controls, is controlled by, or under common control with the Company, evidenced by the power to elect a majority of the Board of Directors or comparable governing body of such entity.The term “immediate family member” means spouse, parents, children, siblings, mothers- and fathers-in-law, sons- and daughters-in law, brothers- and sisters-in-laws and anyone (other than domestic employees) sharing the Director’s home. In accordance with these guidelines, the Board has determined that Ian C. MacDonald, Pete Ingersoll and Ralph W. Kettell, II are independent directors. Relationship with Independent Registered Public Accounting Firm We retained the firm of Dale Matheson Carr-Hilton LaBonte LLP as our Independent Registered Public Accounting Firm for the fiscal year ending December 31, 2006.We have appointed Dale Matheson Carr-Hilton LaBonte LLP as our independent registered public accounting firm for our fiscal year 2007. Audit Fees For the fiscal years ended 2006 and 2005, the aggregate fees billed for services rendered for the audits of the annual financial statements and the review of the financial statements included in the quarterly reports on Form10-QSB and the services provided in connection with the statutory and regulatory filings or engagements for those fiscal years and registration statements filed with the SEC was $65,607 and $37,601, respectively. Audit-Related Fees For the fiscal years ended December31, 2006 and 2005, there were no fees billed for the audit or review of the financial statements that are not reported above under Audit Fees. Tax Fees For the fiscal year ended December31, 2006 fees billed for tax compliance services were $775.Fees billed for tax compliance services in 2005 were $1,500.There was no tax-planning advice provided in 2006 or 2005. 35 All Other Fees For the fiscal years ended December31, 2006 and 2005 there were no fees billed for services other than services described above. Code of Ethics We have not adopted a code of ethics Shareholder Proposals Proposals by shareholders intended to be presented at the 2008 Annual Meeting of Shareholders must be received by us not later than May 1, 2008, for consideration for possible inclusion in the proxy statement relating to that meeting.All proposals must meet the requirements of Rule 14a-8 of the Exchange Act. For any proposal that is not submitted for inclusion in next year's proxy statement (as described in the preceding paragraph), but is instead intended to be presented directly at next year's annual meeting, SEC rules permit management to vote proxies in its discretion if we (a) receive notice of the proposal before the close of business on May 1, 2008 and advise shareholders in the next year's proxy statement about the nature of the matter and how management intends to vote on such matter, or (b) do not receive notice of the proposal prior to the close of business on May 1, 2008. Notices of intention to present proposals at the 2008 Annual Meeting should be addressed to the President, Piedmont Mining Company, Inc., 18124 Wedge Parkway, Suite 214, Reno, Nevada 89511.We reserve the right to reject, rule out of order or take other appropriate action with respect to any proposal that does not comply with these and other applicable requirements. Additional Information The Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, including audited financial statements, has been mailed to shareholders concurrently with this proxy statement, but such report is not incorporated in this Proxy Statement and is not deemed to be a part of the proxy solicitation material.We are required to file annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, current reports on Form 8-K and other information with the SEC.The public can obtain copies of these materials by visiting the SEC’s Public Reference treet, N.E., Washington, D.C.20549, by calling the SEC at 1-800-SEC-0330, or by accessing the SEC’s website at www.sec.gov. Additional copies of our Annual Report on Form 10-KSB filed with the SEC for the fiscal year ended December 31, 2006 will be provided to shareholders without charge upon request.Shareholders should direct any such requests to Piedmont Mining Company, Inc., 18124 Wedge Parkway, Suite 214 Reno, Nevada89511, Attention: Robert M. Shields, Jr., CEO. OTHER BUSINESS We do not know of any business to be presented for action at the meeting other than those items listed in the notice of the meeting and referred to herein.If any other matters properly come before the meeting or any adjournment thereof, it is intended that the proxies will be voted in respect thereof in accordance with their best judgment pursuant to discretionary authority granted in the proxy. 36 ALL SHAREHOLDERS ARE URGED TO EXECUTE THE ACCOMPANYING PROXY AND TO RETURN IT PROMPTLY IN THE ACCOMPANYING ENVELOPE.SHAREHOLDERS MAY REVOKE ANY PROXY IF SO DESIRED AT ANY TIME BEFORE IT IS VOTED. By Order of the Board of Directors Robert M. Shields, Jr. Chairman of the Board and Chief Executive Officer November 2, 2007 New York, New York 37 Appendix A AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”) is entered into as of [], 2007 by and between Piedmont Mining Company, Inc., a North Carolina corporation (“Piedmont Mining Company North Carolina”), and Piedmont Mining Company, Inc., a Nevada corporation (“Piedmont Mining Company Nevada”). RECITALS WHEREAS, Piedmont Mining Company Nevada is a corporation duly organized and existing under the laws of the State of Nevada, its Certificate of Incorporation having been filed with the Nevada Secretary of State on [], 2007; WHEREAS, Piedmont Mining Company North Carolina is a corporation duly organized and existing under the laws of the State of North Carolina, Articles of Incorporation having been filed with the North Carolina Secretary of State on July 22, 1983; WHEREAS, as of the date of this Merger Agreement Piedmont Mining Company Nevada has authority to issue two hundred million (200,000,000) shares of Common Stock, par value $0.001, of which one (1) share is issued and outstanding and owned by Piedmont Mining Company North Carolina, and fifty million (50,000,000) shares of Preferred Stock, par value $0.001, of which no shares are issued and outstanding; WHEREAS, as of the date of this Merger Agreement Piedmont Mining Company North Carolina has authority to issue one hundred million (100,000,000) shares of Common Stock, no par value, of which 60,487,476 shares are issued and outstanding, and twenty-five million (25,000,000) shares of Preferred Stock, par value $1.00, of which no shares are issued and outstanding; WHEREAS, the respective Boards of Directors of Piedmont Mining Company Nevada and Piedmont Mining Company North Carolina have determined that, for the purpose of effecting a reincorporation of Piedmont Mining Company North Carolina into Nevada, it is advisable and in the best interests of the two corporations and their shareholders that Piedmont Mining Company North Carolina merge with and into Piedmont Mining Company Nevada upon the terms and conditions hereinafter set forth; WHEREAS, the respective Boards of Directors of Piedmont Mining Company Nevada and Piedmont Mining Company North Carolina, the shareholders of Piedmont Mining Company North Carolina and the sole stockholder of Piedmont Mining Company Nevada have adopted and approved this Merger Agreement; AGREEMENT NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein, Piedmont Mining Company Nevada and Piedmont Mining Company North Carolina hereby agree to merge as follows: 1.Merger.Subject to the terms and conditions hereinafter set forth, on the Effective Date (as defined below), Piedmont Mining Company North Carolina shall be merged with and into Piedmont Mining Company Nevada, with Piedmont Mining Company Nevada surviving as a single corporation under the laws of Nevada with the name “Piedmont Mining Company, Inc.” (“Merger”). 2.Effective Date.The Merger shall become effective on such date as this Merger Agreement is filed with the Nevada Secretary of State in accordance with the applicable provisions of the Nevada Revised Statutes (the “Effective Date”). A-1 3.Surviving Documents.Upon the Effective Date of the Merger, the Amended and Restated Articles of Incorporation of Piedmont Mining Company Nevada, as the surviving corporation, shall continue in full force and effect until unless changed or amended thereafter in accordance with the provisions thereof and applicable law. The Bylaws of Piedmont Mining Company Nevada, as the surviving corporation, as in effect on the Effective Date, will continue in full force and effect without change or amendment until changed, altered, or amended thereafter in accordance with the provisions thereof and applicable law. 4.Directors and Officers.Upon the Effective Date of the Merger, the directors and officers of Piedmont Mining Company North Carolina shall become the directors and officers of Piedmont Mining Company Nevada and any member of a committee of the Board of Directors shall become a member of such committee of Piedmont Mining Company Nevada. 5.Succession.Upon the Effective Date of the Merger, Piedmont Mining Company Nevada shall succeed all status, rights, privileges, liabilities, powers, property, franchises and every other interest of Piedmont Mining Company North Carolina in such manner and in accordance with Section 250 of the Nevada Revised Statutes. 6.Conversion of Piedmont Mining Company North Carolina Securities.Upon the Effective Date of the Merger, without action on the part of any holder thereof, each issued and outstanding security of Piedmont Mining Company North Carolina shall convert as follows: (i)Common Stock.Each issued and outstanding share of Common Stock of Piedmont Mining Company North Carolina shall convert into one fully-paid and non-assessable share of Piedmont Mining Company Nevada Common Stock; (ii)Options, Warrants, Convertible Securities and All Other Rights to Purchase Stock.Each issued and outstanding option, warrant, convertible security or other right to purchase shares of Common Stock of Piedmont Mining Company North Carolina, shall be converted into such an option, warrant, convertible security or other right to purchase shares of Common Stock of Piedmont Mining Company Nevada, upon the same terms and subject to the same conditions as set forth in the original agreements, documents, certificates or other instruments issued by Piedmont Mining Company North Carolina evidencing said options, warrants, convertible securities or other rights, as may be applicable.Such applicable number of Common Stock shares shall be reserved for issuance by Piedmont Mining Company Nevada for purposes of such options, warrants, convertible securities or other rights as so reserved by Piedmont Mining Company North Carolina on the Effective Date to acquire Common Stock.On the Effective Date, Piedmont Mining Company Nevada shall assume all obligations of Piedmont Mining Company North Carolina pertaining to options, warrants, convertible securities or other rights to purchase shares of Common Stock. 7.Stock Certificates.On and after the Effective Date, all of the outstanding certificates which prior to that time represented shares of Piedmont Mining Company North Carolina shall be deemed for all purposes to evidence ownership of and to represent shares of Piedmont Mining Company Nevada into which the shares of the Piedmont Mining Company North Carolina represented by such certificates have been converted as herein provided.The registered owner on the books and records of Piedmont Mining Company North Carolina or its transfer agent of any such outstanding stock certificate shall have and shall be entitled, until such certificate shall have been surrendered for transfer or otherwise accounted for to Piedmont Mining Company North Carolina or its transfer agent, to exercise any voting and other rights with respect to and to receive any dividend and other distributions upon the shares of Piedmont Mining Company Nevada evidenced by such outstanding certificate as above provided. 8.Stock Option/Equity Incentive Plans.On the Effective Date, Piedmont Mining Company Nevada will assume all obligations of Piedmont Mining Company North Carolina under any and all stock option plan, equity incentive plan or such other benefit plan with respect to which rights or accrued benefits are outstanding. 9.Outstanding Common Stock of Piedmont Mining Company Nevada.Upon the Effective Date, the one (1) share of Piedmont Mining Company Nevada Common Stock issued and outstanding in the name of Piedmont Mining Company North Carolina shall be cancelled and retired, with such shares resuming the status of authorized and unissued shares of Piedmont Mining Company Nevada , and no other shares of Common Stock or other securities of Piedmont Mining Company Nevada shall be issued in respect thereof. A-2 10.Covenants of Piedmont Mining Company Nevada.On or before the Effective Date, Piedmont Mining Company Nevada covenants and agrees that it will (i) qualify to do business in the State of North Carolina and (ii) file any and all documents or instruments necessary to assume the franchise tax liability(ies) of Piedmont Mining Company North Carolina in connection with filing the Merger Agreement in North Carolina. 11.Rights and Duties of Piedmont Mining Company Nevada.On the Effective Date and for all purposes the separate existence of Piedmont Mining Company North Carolina shall cease and shall be merged with and into Piedmont Mining Company Nevada which, as the surviving corporation, shall thereupon and thereafter possess all the rights, privileges, immunities, licenses and franchises (whether of a public or private nature) of Piedmont Mining Company North Carolina; and all property (real, personal and mixed), all debts due on whatever account, all causes in action, and all and every other interest of or belonging to or due to Piedmont Mining Company North Carolina shall continue and be taken and deemed to be transferred to and vested in Piedmont Mining Company Nevada without further act or deed; and the title to any real estate, or any interest therein, vested in Piedmont Mining Company North Carolina shall not revert or be in any way impaired by reason of such Merger; and Piedmont Mining Company Nevada shall thenceforth be responsible and liable for all the liabilities and obligations of Piedmont Mining Company North Carolina; and, to the extent permitted by law, any claim existing, or action or proceeding pending, by or against Piedmont Mining Company North Carolina may be prosecuted as if the Merger had not taken place, or Piedmont Mining Company Nevada may be substituted in the place of such corporation.Neither the rights of creditors nor any liens upon the property of Piedmont Mining Company Nevada shall be impaired by the Merger.If at any time Piedmont Mining Company Nevada shall consider or be advised that any further assignment or assurances in law or any other actions are necessary or desirable to vest the title of any property or rights of Piedmont Mining Company North Carolina in Piedmont Mining Company Nevada according to the terms hereof, the officers and directors of Piedmont Mining Company Nevada are empowered to execute and make all such proper assignments and assurances and do any and all other things necessary or proper to vest title to such property or other rights in Piedmont Mining Company Nevada, and otherwise to carry out the purposes of this Merger Agreement. 12.Amendment.At any time prior to or after approval of the Merger and adoption of the Merger Agreement by the shareholders of Piedmont Mining Company North Carolina, this Merger Agreement may be amended in any manner as may be determined in the judgment of the respective Board of Directors of Piedmont Mining Company North Carolina and Piedmont Mining Company Nevada to be necessary, desirable or expedient to effect or further facilitate the Merger or purposes and intent of the Merger Agreement. 13.Abandonment.At any time prior to the Effective Date, this Merger Agreement may be terminated and the Merger transaction abandoned by resolution of the Board of Directors of either Piedmont Mining Company Nevada, Piedmont Mining Company North Carolina or both, notwithstanding approval of this Merger Agreement by the sole stockholder of Piedmont Mining Company Nevada and the shareholders of Piedmont Mining Company North Carolina. 14.Service of Process.Piedmont Mining Company Nevada agrees that it may be served with process in the State of Nevada in any proceeding for enforcement of any obligation of Piedmont Mining Company North Carolina as well as for enforcement of any obligation of Piedmont Mining Company Nevada arising from the Merger, including any suit or other proceeding to enforce the rights of any stockholders as determined in appraisal proceedings pursuant to Section 490 of the Nevada Revised Statutes, and irrevocably appoints the Secretary of State of Nevada as its agent to accept service of process in any such suit or proceeding.The Secretary of State shall mail any such process to: Piedmont Mining Company 18124 Wedge Parkway, Suite 214, Reno, Nevada 89511. 15.Plan of Reorganization.This Merger Agreement constitutes a plan of reorganization to be carried out in the manner, on the terms, and subject to the conditions herein set forth. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] A-3 IN WITNESS WHEREOF, the parties hereto have executed this Merger Agreement as of the date first written above. Piedmont Mining Company, Inc., a Nevada corporation Robert M. Shields, Jr. – Chief Executive Officer Piedmont Mining Company, Inc., a North Carolina corporation Robert M. Shields, Jr., Chief Executive Officer A-4 Appendix B ARTICLES OF INCORPORATION OF PIEDMONT MINING COMPANY, INC. ARTICLE I The name of the corporation is:Piedmont Mining Company, Inc. ARTICLE II The resident agent name and street address in the State of Nevada is: Robert M. Shields, Jr. 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 The corporation may also maintain offices for the transaction of any business at such other places within or without the State of Nevada.Corporate business of every kind and nature may be conducted, and meetings of directors and stockholders held outside the State of Nevada, shall have the same effect as if held in the State of Nevada. ARTICLE III [Subject to Shareholder approval of Proposal 3 – If not approved, this Article III will be revised to reflect 200,000,000 shares of authorized Common Stock only.] The corporation is authorized to issue an aggregate total of 200,000,000 shares designated as “Common Stock”, par value $0.001, and 50,000,000 shares designated as “Preferred Stock,” par value $0.001. Shares of Preferred Stock may be issued from time to time in one or more series.The Board of Directors shall determine the designation of each series and the authorized number of shares of each series.The Board of Directors is authorized to determine and alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of shares of preferred stock and to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series.If the number of shares of any series of Preferred Stock shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. ARTICLE IV Names and addresses of the first members of the corporation’s Board of Directors are: Name Address Robert M. Shields, Jr. 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 Ian C. MacDonald 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 Lewis B. Gustafson 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 Ralph W. Kettell, II 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 Pete Ingersoll 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 B-1 ARTICLE V The duration of this Corporation is to be perpetual. ARTICLE VI The name and address of the incorporator of this corporation is: Robert M. Shields, Jr. 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 ARTICLE VII Any action required or permitted to be taken at any meeting of the Board of Directors may be taken without a meeting by written action signed by a majority of the Board of Directors then in office, except as to those matters which require stockholder approval, in which case the written action shall be signed by all members of the Board of Directors then in office. ARTICLE VIII No holder of stock of this corporation shall be entitled to any cumulative voting rights. ARTICLE IX No holder of stock of this corporation shall have any preferential, pre-emptive, or other rights of subscription to any shares of any class or series of stock of this corporation allotted or sold or to be allotted or sold and now or hereafter authorized, or to any obligations or securities convertible into any class or series of stock of this corporation, nor any right of subscription to any part thereof. ARTICLE X [Subject to Shareholder approval of Proposal 4– If not approved, this Article X will be eliminated.] One-third of the outstanding shares of Common Stock and Preferred Stock of the Corporation will constitute a quorum for the transaction of business. ARTICLE XI The corporation shall, to the fullest extent legally permissible under the provisions of the Nevada Revised Statutes, as the same may be amended and supplemented, indemnify and hold harmless any and all persons whom it shall have power to indemnify under said provisions from and against any and all liabilities (including expenses) imposed upon or reasonably incurred by him or her in connection with any action, suit or other proceeding in which he or she may be involved or with which he or she may be threatened, or other matters referred to in or covered by said provisions both as to action in his or her official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director or officer of the corporation.Such indemnification provided shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any Bylaw, Agreement or Resolution adopted by the stockholders entitled to vote thereon after notice. ARTICLE XII The personal liability of all of the directors and officers of the corporation is hereby eliminated to the fullest extent allowed as provided by the Nevada Revised Statutes, as the same may be supplemented and amended. B-2 Appendix C BYLAWS OF PIEDMONT MINING COMPANY, INC. a Nevada corporation ARTICLE 1OFFICES 1.1Registered Office.The registered office of Piedmont Mining Company, Inc. (the "corporation") shall be located at 18124 Wedge Parkway, Suite 214, Reno, Nevada89511. 1.2Locations of Offices.The corporation may also have offices at such other places as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE 2STOCKHOLDERS 2.1Annual Meeting.The annual meeting of the stockholders shall be held within 180 days after the end of the corporation's fiscal year at such time as is designated by the board of directors and as is provided for in the notice of the meeting.If the election of directors shall not be held on the day designated herein for the annual meeting of the stockholders or at any adjournment thereof, the board of directors shall cause the election to be held at a special meeting of the stockholders as soon thereafter as may be convenient. 2.2Special Meeting.Special meeting of the stockholders may be called at any time in the manner provided in the Articles of Incorporation.At any time special meeting of the stockholders, only such business shall be conducted as shall have been stated in the notice of such special meeting. 2.3Place of Meetings.The board of directors may designate any place, either within or without the state of incorporation, as the place of meeting for any annual meeting or for any special meeting called by the board of directors.A waiver of notice signed by all stockholders entitled to vote at a meeting may designate any place, either within or without the state of incorporation, as the place for the holding of such meeting.If no designation is made or if a special meeting be otherwise called, the place of meeting shall be at the principal office of the corporation. 2.4Notice of Meetings.The secretary or assistant secretary, if any, shall cause notice of the time, place, and purpose or purpose of all meetings of the stockholders (whether annual or special), to be mailed at least 10 but not more than 60 days prior to the meeting, to each stockholder of record entitled to vote. 2.5Waiver of Notice.Any stockholder may waive notice of any meeting of stockholders (however called or noticed, whether or not called or noticed, and whether before, during, or after the meeting) by signing a written waiver of notice or a consent to the holding of such meeting or any approval of the minutes thereof.Attendance at a meeting, in person or by proxy, shall constitute waiver of all defects of notice regardless of whether waiver, consent, or approval is signed or any objections are made, unless attendance is solely for the purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened.All such waivers, consents, or approvals shall be made a part of the minutes of the meeting. 2.6Fixing Records Date.For the purpose of (i) determining stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or to express consent to corporate action in writing without a meeting; (ii) stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or entitled to exercise any rights in respect to any change, conversion, or exchange of stock; or (iii) for the purpose of any other lawful action, the board of directors may fix in advance a date as the record date for any such determination of stockholders, such date in any case to be not more than 60 days and, in case of a meeting of stockholders, not less than 10 days prior to the date on which the particular action requiring such determination of stockholders is to be taken.If no record date is fixed for the determination of stockholders entitled to notice of or to vote as a meeting, the day preceding the date on which notice of meeting is mailed shall be the record date.For any other purpose, the record date shall be the close of business on the date on which the resolution of the board of directors pertaining thereto is adopted.When a determination of stockholders entitled to vote at any meeting of stockholders has been made as provided in this section, such determination shall apply to any adjournment thereof.Failure to comply with this section shall not affect the validity of any action taken at a meeting of stockholders. C-1 2.7Voting Lists.The officers of the corporation shall cause to be prepared from the stock ledger at least ten days before every meeting of stockholders, a complete list of the stockholders entitled to vote at such meeting or any adjournment thereof, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the principal executive office of the corporation.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof and may be inspected by any stockholder who is present.The original stock ledger shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list required by this section, or the books of the corporation, or to vote inperson or by proxy at any meeting of stockholders. 2.8Quorum.Unless otherwise provided in the Articles of Incorporation, stock representing a majority of the voting power of all outstanding stock of the corporation entitled to vote, present in person or represented by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business, except as otherwise provided by statute or by the certificate of incorporation.If, however, such quorum shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented.At such reconvened meeting at which a quorum is present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.If the adjournment is for more than 30 days or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. 2.9Vote Required.When a quorum is present at any meeting, the vote of the holders of one third of the outstanding stock having a majority of the voting power present in person or represented by proxy shall decide any question brought before such meeting, unless the question is one on which by express provision of the statutes of the state of Nevada or of the Articles of Incorporation a different vote is required, in which case such express provision shall govern and control the decision of such question. 2.10Voting of Stock.Unless otherwise provided in the Articles of Incorporation, each stockholder shall at every meeting of the stockholders be entitled to one vote in person or by proxy for each share of the capital stock having voting power held by such stockholder, subject to the modification of such votingrights of any class or classes of the corporation's capital stock by the certificate or incorporation. 2.11Proxies.At each meeting of the stockholders, each stockholder entitled to vote shall be entitled to vote in person or by proxy; provided, however, that the right to vote by proxy shall exist only in case the instrument authorizing such proxy to act shall have been executed in writing by the registered holder or holders of such stock, as the case may be, as shown on the stock ledger of the corporation or by his attorney thereunto duly authorized in writing.Such instrument authorizing a proxy to act shall be delivered at the beginning of such meeting to the secretary of the corporation or to such other officer or person who may, in the absence of the secretary, be acting as secretary of the meeting.In the event that any such instrument shall designate two or more persons to act as proxy, a majority of such persons present at the meeting, or if only one be present, that one shall (unless the instrument shall otherwise provide) have all of the powers conferred by the instrument on all persons so designated.Persons holding stock in a fiduciary capacity shall be entitled to vote the stock so held, and the persons whose shares are pledged shall be entitled to vote, unless the transfer by the pledgor in the books and records of the corporation shall have expressly empowered the pledgee to vote thereon, in which case the pledgee, or his proxy, may represent such stock and vote thereon.No proxy shall be voted or acted on after three years from its date, unless the proxy provides for a longer period. C-2 2.12Nomination of Directors.Only persons who are nominated in accordance with the procedures set forth in this section shall be eligible for election as directors.Nominations of persons for election to the board of directors of the corporation may be made at a meeting of stockholders at which directors are to be elected only (a) by or at the direction of the board of directors or (b) by any stockholderof the corporation entitled to vote for the election of directors at a meeting who complies with the notice procedures set forth in this section.Such nominations, other than those made by or at the direction of the board of directors, shall be made by timely notice in writing to the secretary of the corporation.To be timely, a stockholder's notice must be delivered or mailed to and received at the principal executive offices of the corporation not less than 30 days prior to the date of the meeting; provided, in the event that less than 40 days' notice of the date of the meeting is given or made to stockholders, to be timely, a stockholder's notice must be so received not later than the close of business on the 10th day following the day on which such notice of the date of the meeting was mailed.Such stockholder's notice shall set forth (a) as to each person whom such stockholder proposed to nominate for election or reelection as a director, all information relating to such person that is required to bedisclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to regulation 14A under the Securities Exchange Act of 1934, as amended (including each such person's written consent to serve as a director if elected); and (b) as to the stockholder giving the notice (i) the name and address of such stockholder as it appears on the corporation's books, and (ii) the class and number of shares of the corporation's capital stock that are beneficially owned by such stockholder.At the request of the board of directors, any person nominated by the board of directors for election as a director shall furnish to the secretary of the corporation that information required to be set forth in a stockholder's notice of nomination which pertains to the nominee.No person shall be eligible for election as a director of the corporation unless nominated in accordance with the provisions of this section.The officer of the corporation or other person presiding at the meeting shall, if the facts so warrant, determine and declare to the meeting that a nomination was not made in accordance with such provisions, and if such officer should so determine, such officer shall so declare to the meeting, and the defective nomination shallbe disregarded. 2.13Inspectors of Election.There shall be appointed two inspectors of the vote.Such inspectors shall first take and subscribe an oath or affirmation faithfully to execute the duties of inspector at such meeting with strict impartiality and according to the best of their ability.Unless appointed in advance of any such meeting by the board of directors, such inspectors shall be appointed for the meeting by the presiding officer.No director or candidate for the officer of director shall be appointed as such inspector.Such inspectors shall be responsible for tallying and certifying each vote required to be tallied and certified by them as provided in the resolution of the board of directors appointing them or in their appointment bythe person presiding at such meeting, as the case may be. 2.14Election of Directors.At all meetings of the stockholders at which directors are to be elected, except as otherwise set forth in any preferred stock designation (as defined in the Articles of Incorporation) with respect to the right of the holders of any class or series of preferred stock to elect additional directors under specified circumstances, directors shall be elected by a plurality of the votes cast at the meeting.The election need not be by ballot unless any stockholder so demands before the voting begins.Except as otherwise provided by law, the Articles of Incorporation, any preferred stock designation, or these bylaws, all matters other than the election of directors submittedto the stockholders at any meeting shall be decided by a majority of the votes cast with respect thereto. 2.15Business at Annual Meeting.At any annual meeting of the stockholders, only such business shall be conducted as shall have been brought before the meeting (a) by or at the direction of the board of directors or (b) by any stockholder of the corporation who is entitled to vote with respect thereto and who complies with the notice procedures set forth in this section.For business to be properlybrought before an annual meeting by a stockholder, the stockholder must have given timely notice thereof in writing to the secretary of the corporation.To be timely, a stockholder's notice shall be delivered or mailed to and received at the principal executive offices of the corporation not less than 30 days prior to the date of the annual meeting; provided, in the event that less than 40 days' notice of the date of the meeting is given or made to stockholders, to be timely, a stockholder's notice shall be so received not later than the close of business on the 10th day following the day on which such notice of the date of the annual meeting was mailed.A stockholder's notice to the secretary shall set forth as to each matter such stockholder proposes tobring before the annual meeting (a) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (b) the name and address, as they appear on the corporation's books, of the stockholder proposing such business, (c) the class and number of shares of the corporation's capital stock that are beneficially owned by such stockholder, and (d) any material interest of such stockholder in such business.Notwithstanding anything in these bylaws to the contrary, no business shall be brought before or conducted at an annual meeting except in accordance with the provisions of this section.The officer of the corporation or other person presiding at the annual meeting shall, if the facts so warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with such provisions, and if such presiding officer should so determine and declare to the meeting that business was not properly brought before the meeting in accordance with such provisions and if such presiding officer should so determine, such presiding officer shall so declare to the meeting, and any such business so determined to be not properly brought before the meeting shall not be transacted. C-3 2.16Business at Special Meeting.At any special meeting of the stockholders, only such business shall be conducted as shall have been stated in the notice of such special meeting. 2.17Written Consent to Action by Stockholders.
